Exhibit 10.21

 

AGREEMENT OF SALE AND PURCHASE

 

between

 

UP STONECREEK, INC.,

an Arizona corporation,

 

“Seller”

 

and

 

EHP OPERATING PARTNERSHIP, L.P.,

a Maryland limited partnership,

 

“Buyer”

 

with Escrow Instructions for

 

STEWART TITLE GUARANTY COMPANY,

 

as Escrow Agent

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

and

 

LIST OF EXHIBITS AND SCHEDULES

 

              Page


--------------------------------------------------------------------------------

ARTICLE 1  CERTAIN DEFINITIONS    1    

Section 1.1.

  

Definitions

   1    

Section 1.2

  

Rules of Construction

   8 ARTICLE 2  AGREEMENT OF PURCHASE AND SALE; PURCHASE PRICE    8    

Section 2.1

  

Agreement to Purchase and Sell

   8    

Section 2.2

  

Purchase Price

   8    

Section 2.3

  

Deposit

   8    

Section 2.4

  

Independent Consideration

   9    

Section 2.5

  

Indivisible Economic Package

   9 ARTICLE 3  BUYER’S DUE DILIGENCE/ CONDITION OF THE PROPERTY    10    

Section 3.1

  

Buyer’s Inspections and Due Diligence

   10    

Section 3.2

  

Delivery Period

   10    

Section 3.3

  

Site Visits

   11    

Section 3.4

  

Buyer’s Due Diligence Indemnity

   11    

Section 3.5

  

Confidentiality

   11    

Section 3.6

  

Due Diligence Period

   12    

Section 3.7

  

Estoppel Certificates

     ARTICLE 4  TITLE AND SURVEY    12    

Section 4.1

  

Title to Land

   12    

Section 4.2

  

Certain Exceptions to Title

   12    

Section 4.3

  

Title Insurance

   14 ARTICLE 5  REMEDIES AND DEPOSIT INSTRUCTIONS    14    

Section 5.1

  

Permitted Termination; Seller Default

   14    

Section 5.2

  

BUYER DEFAULT; LIQUIDATED DAMAGES

   15    

Section 5.3

  

Deposit Instructions

   16    

Section 5.4

  

Designation of Reporting Person

   16

 

i



--------------------------------------------------------------------------------

              Page


--------------------------------------------------------------------------------

ARTICLE 6  REPRESENTATIONS AND WARRANTIES OF SELLER

   17    

Section 6.1

   Representations and Warranties of Seller    17    

Section 6.2

   Limited Liability    20    

Section 6.3

   Seller’s Knowledge    20    

Section 6.4

   Liability of Representations and Warranties    21

ARTICLE 7  REPRESENTATIONS AND WARRANTIES OF BUYER

   21    

Section 7.1

   Buyer’s Representations and Warranties    21    

Section 7.2

   Intentionally Omitted    22    

Section 7.3

   Buyer’s Independent Investigation    22    

Section 7.4

   Buyer’s Release of Seller    24    

Section 7.5

   Discharge    25

ARTICLE 8  LEASES; MAINTENANCE OF PROPERTY

   25    

Section 8.1

   New Leases; Lease Modifications    25    

Section 8.2

   Lease Expenses    25    

Section 8.3

   Lease Enforcement    25    

Section 8.4

   Certain Interim Operating Covenants    26

ARTICLE 9  CLOSING AND CONDITIONS

   27    

Section 9.1

   Escrow Instructions    27    

Section 9.2

   Closing    28    

Section 9.3

   Seller’s Closing Documents and Other Items    30    

Section 9.4

   Buyer’s Closing Documents and Other Items    31    

Section 9.5

   Intentionally Omitted    32    

Section 9.6

   Prorations and Closing Costs    33    

Section 9.7

   Brokers    37    

Section 9.8

   Expenses    37

ARTICLE 10  MISCELLANEOUS

   39    

Section 10.1

   Amendment and Modification    39    

Section 10.2

   Risk of Loss/Condemnation and Insurance Proceeds/Condemnation Awards    39  
 

Section 10.3

   Notices    40    

Section 10.4

   Assignment    41    

Section 10.5

   Governing Law and Consent to Jurisdiction    41    

Section 10.6

   Counterparts    41    

Section 10.7

   Entire Agreement    41    

Section 10.8

   Severability    42    

Section 10.9

   Attorney Fees    42    

Section 10.10

   Payment of Fees and Expenses    42    

Section 10.11

   Confidential Information    42

 

ii



--------------------------------------------------------------------------------

              Page


--------------------------------------------------------------------------------

   

Section 10.12

   Performance Due On Day Other Than Business Day    42    

Section 10.13

   Tax Deferred Exchange    42    

Section 10.14

   No Joint Venture    43    

Section 10.15

   No Memorandum    43    

Section 10.16

   Waiver of Jury Trial    43    

Section 10.17

   Not an Offer    43    

Section 10.18

   Limited Liability    43    

Section 10.19

   No Third Party Beneficiaries    43    

Section 10.20

   Time of Essence    43    

Section 10.21

   No Waiver    44    

Section 10.22

   Further Acts    44

 

iii



--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULE

 

Exhibit A    Description of Land Exhibit B    List of Leases Exhibit C   
Disclosure Items Exhibit D    List of Service and Other Contracts Exhibit E   
Form of Deed Exhibit F    Form of Bill of Sale Exhibit G    Form of Assignment
and Assumption of Leases Exhibit H    Form of Assignment and Assumption of
Contracts Exhibit I    Due Diligence Items Exhibit J    Form of Manager’s
General Release and Termination Agreement Exhibit K    Form of Seller Indemnity
Agreement Exhibit L    PIP Exhibit M    Forms of Applications for Good Standing
Schedule 1.1-1    List of Advance Bookings Schedule 1.1-2    Description of
Liquor License Schedule 6.1(d)    List of Suits and Proceedings Schedule 6.1(r)
   List of Hazardous Materials

 

iv



--------------------------------------------------------------------------------

 

AGREEMENT OF SALE AND PURCHASE

 

THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”), dated as of December 29,
2004, is between UP STONECREEK, INC., an Arizona corporation (“Seller”), and EHP
OPERATING PARTNERSHIP, L.P., a Maryland limited partnership (“Buyer”).

 

ARTICLE 1

CERTAIN DEFINITIONS

 

Section 1.1. Definitions. The parties hereby agree that the following terms
shall have the meanings hereinafter set forth, such definitions to be applicable
equally to the singular and plural forms, and to the masculine and feminine
forms, of such terms:

 

“Additional Contracts” shall have the meaning set forth in Section 8.2 hereof.

 

“Additional Deposit” shall have the meaning ascribed in Section 2.3.

 

“Advance Bookings” means all guest, banquet room, meeting room and restaurant
reservation agreements and agreements for conferences and tournaments affecting
or pertaining to the Hotel and all deposits made thereunder for periods after
the Closing, a complete list of which is set forth on Schedule 1.1-1 attached
hereto.

 

“Affiliate” shall mean any person or entity that directly, or indirectly through
one or more intermediaries, controls, is controlled by or is under common
control with Buyer or Seller, as the case may be. For the purposes of this
definition, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have the meanings correlative to
the foregoing.

 

“Agreement” shall mean this Agreement, as the same may be amended, modified, or
supplemented from time to time in writing by the parties hereto.

 

“Approved Contracts” shall mean all Contracts and Additional Contracts, but
shall specifically exclude all Disapproved Contracts.

 

“Assignment and Assumption of Contracts” shall have the meaning ascribed in
Section 9.3(d).

 

“Assignment and Assumption of Leases” shall have the meaning ascribed in Section
9.3(c).

 

“Bill of Sale” shall have the meaning ascribed in Section 9.3(b).

 

“Buyer Indemnitees” means Buyer’s officers, directors, shareholders, members,
partners, employees, affiliates, beneficiaries, subsidiaries, successors and
assigns.

 



--------------------------------------------------------------------------------

“Buyer’s Surviving Obligations” means the obligations of Buyer pursuant to
Sections 3.4, 5.4, 6.2, 7.3, 7.4, 8.7, 8.10, 9.6, 9.7, 9.10, 10.9 and 10.11 of
this Agreement, or elsewhere which expressly recite that such obligations
survive the termination of this Agreement or the Closing, as applicable, and
shall include all obligations set forth in any of the documents delivered by
Buyer at Closing.

 

“Capital Leases” means the leases of equipment used in the operation of the
Hotel and which are described on Exhibit D attached hereto.

 

“Closing” shall have the meaning ascribed in Section 9.2.

 

“Closing Date” shall mean, TIME BEING OF THE ESSENCE, the date on which the
Closing shall occur, but in no event later than the date set forth in Section
9.2.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Contracts” shall have the meaning ascribed in Section 6.1(i).

 

“Deed” shall have the meaning ascribed in Section 9.3(a).

 

“Deposit” shall mean the Initial Deposit and the Additional Deposit, in the
aggregate.

 

“Disapproved Contracts” shall have the meaning ascribed in Section 3.1.

 

“Disclosure Items” shall have the meaning ascribed in Section 6.1.

 

“Due Diligence” shall mean the review contemplated by Section 3.1 and related
provisions of this Agreement.

 

“Due Diligence Items” shall mean those items, documents and deliveries described
in Section 3.2.

 

“Due Diligence Period” shall mean the time period contemplated by Section 3.1 of
this Agreement.

 

“Effective Date” shall mean the date of this Agreement.

 

“Environmental Laws” means all federal, state and local environmental laws,
rules, statutes, directives, binding written interpretations, binding written
policies, ordinances and regulations issued by any Governmental Entity and in
effect as of the date of this Agreement with respect to or which otherwise
pertain to any Hazardous Materials or pertain to or affect the Land or the
Improvements, or any portion thereof, the use, ownership, occupancy or operation
of the Land or the Improvements, or any portion thereof, or Seller or Buyer, and
as same have been amended, modified or supplemented from time to time prior to
the date of this Agreement, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the Hazardous
Substances Transportation Act (49 U.S.C. § 1802 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Water Pollution
Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water Act (42 U.S.C. §
300f

 

2



--------------------------------------------------------------------------------

et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste Disposal
Act (42 U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Emergency Planning and Community Right-to-Know Act of 1986
(42 U.S.C. § 11001 et seq.), the Radon and Indoor Air Quality Research Act (42
U.S.C. § 7401 note, et seq.), the Superfund Amendment Reauthorization Act of
1986 (42 U.S.C. § 9601 et seq.), comparable state and local laws, and any and
all rules and regulations which have become effective prior to the date of this
Agreement under any and all of the aforementioned laws.

 

“Escrow Agent” shall mean the Title Company.

 

“Fixed Asset Supplies” means, collectively, all linen (which linen shall
include, without limitation, all pillows, bedding, duvets, duvet covers, quilts,
blankets, featherbeds, bathrobes and towels), uniforms and similar items whether
in use or in stock for future use, which are owned or leased by Seller and used
in connection with the operations of the Hotel and other items which are owned
or leased by Seller and used in connection with the Hotel and are within
“Property and Equipment” under the Uniform System of Accounts, subject to
depletion and including such resupplies thereof between the date hereof and the
Closing Date in the normal course of business, including at least two (2) par
linen, pillows, bedding and terry for each guest room in the Hotel.

 

“FF&E” means, collectively, all items of tangible personal property to the
extent owned or leased by Seller and which are affixed to, installed in or used
in connection with or otherwise related to the operations at the Hotel,
including all machinery, vehicles, furniture, furnishings, fixtures, carpeting,
equipment, including equipment, computers, reservation equipment, data
processing hardware, computer equipment, manuals and software and all databases.

 

“Franchise Agreement” means the amended and Restated Franchise and License
Agreement Embassy Suites Phoenix, Scottsdale dated October 21, 2002 between
Seller, as “Franchisee,” and Hilton Hotels Corporation, as “Franchisor”.

 

“Franchise Assignment Agreement” means an assignment and assumption of the
Franchise Agreement if and to the extent permitted by Franchisor whereunder
Seller assigns to Buyer (or Buyer’s designee) and Buyer (or Buyer’s designee)
assumes Seller’s obligations under the Franchise Agreement, which assignment and
assumption shall be agreed to between Buyer and Franchisor on or prior to the
expiration of the Due Diligence Period.

 

“Governmental Entity” means the various governmental, quasi-governmental,
regulatory or administrative bodies or agencies having jurisdiction over Seller,
the Land the Improvements, or any portion thereof.

 

“Governmental Regulations” means any local, state and federal laws, ordinances,
rules, requirements, resolutions, policy statements and regulations (including,
without limitation, those relating to land use, subdivision, zoning,
environmental, labor relations, notification of sale to employer, Hazardous
Materials, occupational health and safety, water, earthquake hazard reduction
and building and fire codes) bearing on the construction, development,
alteration, rehabilitation, maintenance, use, operation or sale of the Property.

 

“Hazardous Materials” means any pollutants, contaminants, hazardous or toxic
substances, materials or wastes (including petroleum, petroleum by-products,
radon, asbestos and

 

3



--------------------------------------------------------------------------------

asbestos containing materials, polychlorinated biphenyls (“PCBs”),
PCB-containing equipment, radioactive elements, flammable explosives,
radioactive materials, any mold or other biological or bacteriological
contamination the exposure to which in indoor air causes an allergic, toxic or
inflammatory response, including acremonium, alternaria, aspergillus,
chaetomium, cladosporium, fusarium, paecilomyces, penicillium, stachybotrys, and
trichoderma, infectious agents, and urea formaldehyde), (excluding solvents,
cleaning fluids and other lawful substances used in compliance with all
Environmental Laws and in the ordinary operation and maintenance of the Land, to
the extent in closed containers). The term “Hazardous Materials” includes, any
material or substance which (a) contains urea formaldehyde foam insulation, (b)
is designated as a “hazardous substance” pursuant to Section 311 of the Federal
Water Pollution Control Act (33 U.S.C. § 1317), (c) is defined as a “hazardous
waste” pursuant to Section 1004 of the Federal Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 (42 U.S.C. § 6903), or (d) is defined as a
“hazardous substance” pursuant to Section 101 of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 (42 U.S.C. § 9601).
Each reference to a statute or law in this definition shall be deemed to include
any amendments thereto which are enacted from time to time.

 

“Hotel” means the 270-room hotel and related facilities operated as the Embassy
Suites, Scottsdale, Arizona, which is located upon the Land.

 

“Improvements” shall mean the buildings, improvements, and structures owned by
Seller and located on the Land, but shall expressly exclude improvements and
fixtures owned by any tenants under the Leases.

 

“Initial Deposit” shall have the meaning ascribed in Section 2.3.

 

“Intangible Property” shall mean all of the interest of Seller in each of the
following, if any owned by Seller: (i) any intangible personal property which
relates to and is used in connection with or is reasonably required for the
ownership, operation or functioning of the Hotel or Property generally; (ii) any
and all trade names, trademarks and logos, and copyrights, used in association
with the Hotel; (iii) customer and guest lists and files, club hip lists,
pre-paid advertising, group files, credit records, assignable telephone numbers
and fax numbers identified with the Hotel and the Property; (iv) computer
programs and systems, websites and URLs for the Hotel; (v) goodwill associated
with the Hotel; (vi) utility and development rights and privileges, general
intangibles, business records, plans and specifications pertaining to the Land,
Improvements and the Personal Property; (vii) the Buyer’s share of the Tray
Ledger determined under Section 9.6(f)(1) hereof; (viii) Advance Bookings; (ix)
any and all representations, covenants, warranties, guarantees, permits and
other rights owned by or in favor of Seller, if any, relating to the
acquisition, construction, ownership, operation maintenance, repair, renovation
or functioning of all or any part of the Property, including under any
construction, service or maintenance contracts; and (x) all Licenses and Permits
all of which shall, to the extent permitted under applicable law, be assigned to
Buyer pursuant to the Assignment and Assumption of Contracts.

 

“Inventories” means, collectively, all provisions in storerooms, other
merchandise intended for sale or resale, fuel, mechanical supplies, stationery
and other expensed supplies, and all goods, materials and supplies used or
intended for use at, or held for sale (and if off-site, to

 

4



--------------------------------------------------------------------------------

the extent owned by Seller), and whether opened or unopened as of the Closing
Date in connection with, the business of the Hotel or, all of which shall be
maintained at levels typically maintained by Seller, including: (i) food and
liquor in unbroken packages, (ii) raw and uncooked food, unopened beverages and
other salable merchandise, (iii) reserve stocks of operating supplies not in
use, (iv) engineering and maintenance supplies, (v) guest supplies, including
linens, china, glassware and silverware, (vi) housekeeping supplies, including
uniforms, (vii) brochures and promotional and advertising material, books,
records (excepting employee files), (viii) operating supplies, (ix) opened or
unopened supplies, or other goods, if any, and similar items defined as
“Inventories” in the Uniform System of Accounts.

 

“Land” shall mean those certain parcels of land described on Exhibit A including
all easements, rights of way, privileges, appurtenances, rights, titles,
benefits and interests pertaining thereto.

 

“Leases” means the leases or subleases to which Seller is lessor or sublessor
and affecting any portion of the Land, Improvements or Personal Property and set
forth on Exhibit B hereto.

 

“Licensee Parties” shall mean those authorized agents, contractors, consultants
and representatives of Buyer who shall inspect, investigate, test or evaluate
the Property on behalf of Buyer in accordance with this Agreement.

 

“Licenses and Permits” shall mean, collectively, to the extent assignable under
applicable law, all licenses, authorizations, permits, entitlements, approvals,
certificates of occupancy, dedications, subdivision maps and entitlements now or
hereafter issued, approved or granted by any Governmental Entity in connection
with the Hotel or any other portion of the Property, including the Liquor
License and all temporary and final certificates of occupancy, together with all
deposits made for the benefit of Seller thereunder.

 

“Liens” shall have the meaning ascribed in Section 4.2.

 

“Liquor Act” means Arizona Revised Statutes Section 4-101 et seq., as the same
may be amended from time to time.

 

“Liquor Inventory” means all wine, beer and other alcoholic beverages on hand at
the Hotel as of the Transfer Time.

 

“Liquor License” means the liquor license owned by Seller and utilized in
connection with the operation of the Hotel, more particularly described on
Schedule 1.1-2 attached hereto.

 

“Liquor License Application” means an application to be filed by Buyer with the
Department of Liquor Licenses and Control for approval of an interim permit (the
“Interim Permit”) and a new Series 11 (Hotel – Motel) liquor license to Buyer
or, at Buyer’s election, Buyer’s lessee or manager, pursuant to the terms and
conditions of Section 8.7 hereof.

 

“Liquor Rules “ means the rules and regulations promulgated under the Liquor
Act.

 

5



--------------------------------------------------------------------------------

“Losses” means claims, demands, liabilities, actions, causes of action,
judgments, liens, penalties, fines, damages, losses, costs and expenses
(including, but not limited to, attorneys’ fees and costs as and when incurred).

 

“Management Agreement” means the Embassy Suites Paradise Valley Resort Hotel
Operating Agreement by and between Seller and Manager dated October 23, 1998, as
amended by a First Amendment to Embassy Suites Paradise Valley Resort Hotel
Operating Agreement dated as of July         , 2004, relating to the management
of the Hotel.

 

“Manager” means Windsor Capital Group, Inc., a Colorado corporation.

 

“Manager’s General Release and Termination Agreement” means the General Release,
Waiver and Termination Agreement, to be duly executed and delivered by Manager
in accordance with Section 9.3 of this Agreement if Buyer elects to cause the
Management Agreement to be terminated at Closing, whereunder Manager
acknowledges that the Management Agreement has terminated and Manager has
released and waived any and all claims and rights it has, or may have, to
operate the Hotel, or otherwise claim any ownership interest in and to the
Hotel. The Manager’s General Release shall be in a form agreed to between the
parties prior to expiration of the Due Diligence Period and thereafter shall be
attached hereto as Exhibit J.

 

“Miscellaneous Assets” means, collectively, if any owned by Seller: (a) all
books and records maintained in connection with the ownership, development,
construction, maintenance or operation of the Property; (b) all preliminary,
final and “as-built” plans and specifications respecting the Land and
Improvements; (c) all structural reviews, architectural drawings, and
engineering, soil, seismic, geologic and architectural reports, studies and
certificates and other documents pertaining to the Land or Improvements; (d) all
surveys, architectural, consulting and engineering blueprints, plans and
specifications, drawings and reports (excluding materials proprietary to Seller
or any affiliate) owned or leased by Seller and related to the Hotel or the
Property; (e) all books and records (financial and otherwise) and (f) and all
personal property owned or leased by Seller as of the Closing Date with respect
to the Hotel.

 

“Monetary Title Encumbrances” shall have the meaning ascribed in Section 4.1.

 

“Notice to Proceed” shall have the meaning set forth in Section 2.3.

 

“Permitted Exceptions” shall mean and include all of the following: applicable
zoning and building ordinances and land use regulations, such state of facts as
would be disclosed by a current and accurate ALTA as-built survey of the Land
and Improvements, the lien of taxes and assessments on the Land not yet
delinquent, any exclusions from coverage set forth in the jacket of an ALTA
Owner’s Policy of Title Insurance (1970 Form B rev. 10/17/70), any exceptions
caused by Buyer, its agents, representatives or employees, the rights of the
Tenants under the Leases, and any matters deemed to constitute Permitted
Exceptions under Section 4.2 hereof.

 

“Permitted Outside Parties” shall have the meaning ascribed in Section 3.5.

 

“Personal Property” shall mean all of the right, title, and interest of Seller
in and to all tangible personal property, which is located at and used in
connection with the Land and/or the

 

6



--------------------------------------------------------------------------------

Improvements which are on hand on the date of this Agreement, subject to such
depletion and restocking as shall occur and be made in the normal course of
business, including (i) FF&E, (ii) Fixed Asset Supplies, (iii) Inventories, (iv)
Miscellaneous Assets and (v) budgets, strategic plans for the Land and/or the
Hotel, if any, all of which shall be transferred and assigned to Buyer pursuant
to the Bill of Sale, free and clear of all liens, security interests, claims of
title and encumbrances. Personal Property does not include any of the following:
(a) any personal property owned, financed or leased by the Tenants under the
Leases or (b) any appraisals, for the Land and/or the Hotel and, internal
analyses, marketing information, submissions relating to Seller’s obtaining of
corporate authorization, attorney and accountant work product, attorney-client
privileged documents, or other information in the possession or control of
Seller or Seller’s property manager which Seller deems proprietary.

 

“PIP” means the Hilton Hotels Corporation Product Improvement Report provided by
Franchisor to Seller, a copy of which is attached hereto as Exhibit L; provided,
however, that if the PIP is not attached hereto on the date of this Agreement,
it shall be attached hereto as Exhibit L upon delivery of the PIP by Seller to
Buyer.

 

“PIP Work” means that work identified in the PIP.

 

“Property” shall mean the Land, the Hotel, the Improvements, the Personal
Property, the Intangible Property, and Seller’s right in the Leases and the
Approved Contracts.

 

“Purchase Price” shall have the meaning ascribed in Section 2.2.

 

“Seller Indemnitees” means Seller’s officers, directors, shareholders, members,
partners, employees, affiliates, beneficiaries, subsidiaries, successors and
assigns.

 

“Seller Indemnitor” means Property Asset Management Inc., a Delaware
corporation.

 

“Seller Indemnity Agreement” means an indemnity agreement, the form of which
shall be agreed to by Seller and Buyer prior to the expiration of the Due
Diligence Period and thereafter attached hereto as Exhibit K pursuant to which
Seller Indemnitor shall agree to indemnify Buyer from and against any Losses
that are actually incurred by Buyer as a result of Seller’s failure to perform
Seller’s Surviving Obligations.

 

“Seller’s Surviving Obligations” means the obligations of Seller pursuant to
Sections 5.1, 5.5, 6.1, 6.2, 8.3, 8.9, 9.6, 9.5, 9.7, 9.10, 10.9, 10.11 and
10.23 of this Agreement, or elsewhere which expressly recite that such
obligations survive the termination of this Agreement or the Closing, as
applicable, and shall include all obligations set forth in any of the documents
delivered by Seller at Closing.

 

“Title Commitment” shall have the meaning ascribed in Section 4.1.

 

“Title Company” shall mean Stewart Title Guaranty Company, acting through its
office located at 100 Pine Street, Suite 150, San Francisco, California 94111,
Attention: Richard Blumenthal, (415) 394-9270.

 

“Title Documents” shall have the meaning ascribed in Section 4.1.

 

7



--------------------------------------------------------------------------------

“Title Objections” shall have the meaning ascribed in Section 4.2.

 

“Title Policy” shall have the meaning ascribed in Section 4.3.

 

“Transfer Time” means 12:01 a.m. (Phoenix time) on the Closing Date.

 

“Tray Ledger” shall have the meaning ascribed in Section 9.6(f)(1).

 

“Uniform System of Accounts” means the latest edition of the Uniform System of
Accounts for Hotels, as published by the Hotel Association of New York City,
Inc.

 

“WARN Act” shall have the meaning ascribed in Section 9.1(d).

 

Section 1.2 Rules of Construction. Article and Section captions used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement. All references to “Article” or “Sections” without reference to a
document other than this Agreement, are intended to designate articles and
sections of this Agreement, and the words “herein,” “hereof,” “hereunder,” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article or Section, unless specifically designated otherwise. The use
of the term “including” shall mean in all cases “including but not limited to,”
unless specifically designated otherwise. No rules of construction against the
drafter of this Agreement shall apply in any interpretation or enforcement of
this Agreement, any documents or certificates executed pursuant hereto, or any
provisions of any of the foregoing.

 

ARTICLE 2

AGREEMENT OF PURCHASE AND SALE; PURCHASE PRICE

 

Section 2.1 Agreement to Purchase and Sell. In consideration of the terms and
provisions of this Agreement, Seller agrees to sell, convey, transfer and assign
to Buyer, and Buyer agrees to purchase, accept and assume subject to the terms
and conditions stated herein, all of Seller’s right, title and interest in and
to the Property, for the Purchase Price set forth in Section 2.2, subject to the
Permitted Exceptions.

 

Section 2.2 Purchase Price. The purchase price for the Property shall be Thirty
Three Million and no/100 Dollars ($33,000,000.00) (“Purchase Price”), at the
Closing in immediately available funds. The Purchase Price and such other funds
as may be necessary to pay Buyer’s expenses hereunder, subject to closing
adjustments, shall be deposited with the Escrow Agent at least one (1) business
day before the Closing Date in accordance with this Agreement and paid to Seller
upon satisfaction of all conditions precedent to the Closing as described
herein.

 

Section 2.3 Deposit. Buyer will, within one (1) business day after execution
hereof deposit with the Escrow Agent the sum of Five Hundred Thousand and no/100
Dollars ($500,000.00) in immediately available funds as a deposit with Escrow
Agent whose address is as indicated in Section 10.3 (the “Initial Deposit”).
Within two (2) business days after the expiration or termination of the Due
Diligence Period, and assuming that Buyer has elected to proceed with this
transaction at the end of the Due Diligence Period by providing a notice to
Seller of its intention to proceed delivered prior to the expiration of the Due
Diligence Period (a

 

8



--------------------------------------------------------------------------------

“Notice to Proceed”), Buyer shall make an additional deposit of Two Hundred
Fifty Thousand and no/100 Dollars ($250,000.00) (the “Additional Deposit”) with
Escrow Agent. Escrow Agent shall immediately deposit all Deposits upon receipt
in Federally insured interest-bearing accounts. If a Notice to Proceed is given
by Buyer, the Deposit shall be non-refundable except as expressly provided in
this Agreement, including Sections 3.1, 4.2, 5.1, 9.2(b) and 10.2(b) and shall
be held in a federally-insured interest-bearing account and delivered by Escrow
Agent in accordance with the provisions of Article 5. Interest earned on the
Deposit shall be considered part of the Deposit. Except as otherwise expressly
set forth herein, the Deposit shall be applied against the Purchase Price on the
Closing Date. Failure to timely deliver the Notice to Proceed shall be deemed an
election by Buyer to terminate this Agreement, in which case the Initial Deposit
shall be returned to Buyer and, thereafter, the parties shall have no further
rights or obligations hereunder except for Buyer’s Surviving Obligations and
Seller’s Surviving Obligations. If Buyer does not deliver a Notice to Proceed,
or notifies Seller at any time prior to the expiration of the Due Diligence
Period that it desires to terminate this Agreement (which Buyer may do in its
sole and absolute discretion), then the Deposit shall be promptly returned to
Buyer free of any offset or any claim of Seller and, thereafter, the parties
shall have no further rights or obligations hereunder except for Buyer’s
Surviving Obligations and Seller’s Surviving Obligations; provided, however,
that as a condition to the return of the Deposit to Buyer, and in consideration
to Seller entering into this Agreement, Buyer shall deliver to Seller, without
representation or warranty of any kind, copies of all due diligence reports,
studies or other materials obtained by Buyer from third parties in connection
with its due diligence investigations, and Buyer shall return to Seller any such
materials which were delivered or made available by Seller to Buyer and remain
in Buyer’s possession upon such termination.

 

Section 2.4 Indivisible Economic Package. Buyer has no right to purchase, and
Seller has no obligation to sell, less than all of the Property, it being the
express agreement and understanding of Buyer and Seller that, as a material
inducement to Seller and Buyer to enter into this Agreement, Buyer has agreed to
purchase, and Seller has agreed to sell, all of the Property, subject to and in
accordance with the terms and conditions hereof.

 

Section 2.5 Allocation of Purchase Price. Seller acknowledges that Buyer intends
to allocate the Purchase Price between the Land, Improvements, FF&E and Personal
Property (with further allocation between the tangible personal property and
Intangible Property, at Buyer’s election), for purposes of complying with the
Code and the Arizona State equivalent. Buyer and Seller shall endeavor to agree
upon a proposed allocation of the Purchase Price prior to the expiration of the
Due Diligence Period; provided, however, that if Buyer and Seller cannot agree
upon such allocation in good faith, then each party may prepare financial
statements and file of all tax returns as it determines is appropriate in its
good faith discretion. Following any express agreement of the parties as to such
determination, Seller and Buyer agree to be bound by such allocation and to act
in accordance with the allocation in the preparation of financial statements and
filing of all tax returns and in the course of any tax audit, tax review or tax
litigation relating thereto. No party shall take any position inconsistent with
such allocation. Each party shall keep the allocation made by the other party
confidential except to the extent that disclosure is required by law or
appropriate for tax or accounting purposes in the ordinary course of business.

 

9



--------------------------------------------------------------------------------

 

ARTICLE 3

BUYER’S DUE DILIGENCE; CONDITION OF THE PROPERTY

 

Section 3.1 Buyer’s Inspections and Due Diligence. Buyer acknowledges that for a
period commencing on the Effective Date and expiring at 5:00 p.m. Pacific Time
on the date that is forty-five (45) days following the Effective Date (the “Due
Diligence Period”), Buyer may conduct its examinations, inspections, testing,
studies and investigations (herein collectively called the “Due Diligence”) of
the Property, information regarding the Property and such documents applicable
to the Property as Seller is to deliver or make available as set forth in
Section 3.2 below; provided, however, that if the PIP is not attached to this
Agreement on the date of execution, and Seller does not thereafter deliver the
PIP to Buyer within ten (10) days thereafter, or if Seller does not cause the
Title Commitment to be delivered within five (5) business days after the
Effective Date, then the Due Diligence Period shall be extended, on a
day-for-day basis, for each day thereafter until Seller delivers the PIP or the
Title Commitment, as applicable, to Buyer; provided, further, that if any other
Schedules or Exhibits to this Agreement are not attached to this Agreement on
the date of execution, and Seller does not thereafter deliver such Schedules and
Agreements to Buyer within five (5) business days after the Effective Date, then
the Due Diligence Period shall be extended, on a day-for-day basis, for each day
thereafter until Seller delivers the applicable Schedules and Exhibits to Buyer.
Except for any limitations as may be imposed by Section 3.3 below, Buyer may
conduct such due diligence activities, inspections, and studies of the Property
as it deems necessary or appropriate, and examine and investigate to its full
satisfaction all facts, circumstances, and matters relating to the Property
(including the physical condition and use, availability and adequacy of
utilities, access, zoning, compliance with applicable laws, environmental
conditions, engineering and structural matters), title, survey matters, and any
other matters it deems necessary or appropriate for purposes of consummating
this transaction. The Due Diligence shall be at Buyer’s sole cost and expense.
Buyer shall have the right to disapprove of any Contracts (the “Disapproved
Contracts”) by delivering written notice thereof to Seller prior to the
expiration of the Due Diligence Period. Seller shall, at its sole cost and
expense and prior to the Closing, terminate all Disapproved Contracts.

 

Section 3.2 Delivery Period.

 

(a) From and after the date hereof, Seller will deliver or made available to
Buyer for inspection at the Property or at the office of the Seller, the due
diligence items described on Exhibit I attached hereto, to the extent that such
items are in the possession or control of Seller (the “Due Diligence Items”).
Prior to the Closing, Seller shall continue to make available to Buyer such
other documents or information as Buyer may reasonably request relating to the
Hotel, or Property, which are in Seller’s or Manager’s possession or control.
Notwithstanding anything to the contrary contained herein, Seller shall not be
obligated to deliver or make available to Buyer any internal memoranda or
correspondence of Seller subject to the attorney client privilege and any
appraisals or other valuation information relating to the Property or any
portion thereof.

 

(b) All documents, materials, and information furnished to or made available to
Buyer pursuant to this Section 3.2 are being furnished or made available to
Buyer for information purposes only and without any representation or warranty
by Seller with respect

 

10



--------------------------------------------------------------------------------

thereto, express or implied, except as may otherwise be expressly set forth in
Section 6 below and as limited by Section 6.2 and 7.3(b) below, and all such
documents, materials, and information are expressly understood by Buyer to be
subject to the confidentiality provisions of Section 3.5 below.

 

Section 3.3 Site Visits. Buyer and its Licensee Parties shall have reasonable
access to the Hotel, and the Land (during customary business hours, and with at
least twenty-four (24) hours prior notice to Seller). Seller shall have the
right to have a representative present during any visits to or inspections of
the Hotel, or the Land by Buyer or any Licensee Parties. Buyer will conduct its
Due Diligence in a manner that is not disruptive to the normal operation of the
Hotel. Buyer will not enter the Hotel or the Land to conduct Due Diligence or
contact any Hotel employees, without Seller’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. If Buyer
desires to conduct any physically intrusive Due Diligence, such as sampling of
soils, other media, building materials, or the like, Buyer will identify in
writing exactly what procedures Buyer desires to perform and request Seller’s
express written consent. Seller may withhold or condition consent to any
physically intrusive Due Diligence in Seller’s sole and absolute discretion.
Upon receipt of Seller’s written consent, Buyer and all Licensee Parties shall,
in performing such Due Diligence, comply with the agreed upon procedures and
with any and all laws, ordinances, rules, and regulations applicable to the
Property and will not engage in any activities which would violate any permit,
license, or environmental law or regulation. Buyer and any Licensee Parties
will: (a) maintain commercial general liability (occurrence) insurance of not
less than $2,000,000 per occurrence with an insurance company reasonably
satisfactory to Seller, covering any accident caused by Buyer or the other
Licensee Parties on the Property, and deliver a certificate of insurance, which
names the Seller as an additional insured thereunder verifying such coverage to
Seller prior to entry upon the Property; (b) promptly pay when due to all
Licensee Parties the costs of all entry and inspections and examinations done
with regard to the Property; and (c) restore the Property to substantially the
condition in which the same was found before any such entry upon the Property
and inspection or examination was undertaken.

 

Section 3.4 Buyer’s Due Diligence Indemnity. Buyer shall defend, indemnify, and
hold harmless Seller and the Seller Indemnitees from and against all Losses
(whether arising out of injury or death to persons or damage to the Property or
otherwise) including costs of remediation, restoration and other similar
activities, mechanic’s and materialmen’s liens and attorneys’ fees, arising out
of or in connection with Buyer’s Due Diligence, Buyer’s breach of its
obligations under Section 3.5 or Buyer’s or any Licensee Parties’ entry upon the
Property, except solely to the extent any of the same are caused by the gross
negligence or willful misconduct of Seller, Seller Indemnitees or Manager. The
provisions of this Section 3.4 shall survive the Closing or, if the purchase and
sale is not consummated, any termination of this Agreement, and shall not be
subject to the twelve (12) month limitation set forth herein.

 

Section 3.5 Confidentiality. Buyer agrees that any information obtained by Buyer
or its, attorneys, prospective partners, accountants and other consultants and
advisors, prospective lenders or prospective investors (collectively, for
purposes of this Section 3.5, the “Permitted Outside Parties”) in the conduct of
its Due Diligence shall be treated as confidential pursuant to Section 10.11 of
this Agreement, shall be used only to evaluate the acquisition of the Property.
Buyer further agrees that within its organization, or as to the Permitted
Outside Parties, the Due

 

11



--------------------------------------------------------------------------------

Diligence Items will be disclosed and exhibited only to those persons within
Buyer’s organization or to those Permitted Outside Parties who are responsible
for advising Buyer with respect to its acquisition of the Property. Buyer
further acknowledges that the Due Diligence Items and other information relating
to the operation of the Hotel are confidential in nature. Buyer agrees not to
divulge the contents of such Due Diligence Items or any other information except
in strict accordance with Sections 3.5 and 10.11 of this Agreement. In
permitting Buyer and the Permitted Outside Parties to review the Due Diligence
Items and other information to assist Buyer, Seller has not waived any privilege
or claim of confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created by Seller and any such claims are expressly rejected by
Seller and waived by Buyer. Nothing in this Section 3.5 or in Section 10.11
shall preclude Buyer (x) from discussing with or disclosing such information to
(i) any person who is employed by Buyer or who, on behalf of Buyer or such
party, is actively and directly participating in or evaluating the purchase and
sale of the Property, including to such party’s shareholders, partners, members,
investors, existing or prospective lenders, attorneys, accountants and other
consultants and advisors, prospective franchisors, prospective managers, or (ii)
the Title Company or any governmental administrative or regulatory agencies or
authorities, including, without limitation, the Securities and Exchange
Commission (Seller acknowledges that Buyer is required to disclose this
transaction and certain information and documentation (some of which Seller may
deem confidential) pertaining to this transaction to the Securities and Exchange
Commission) and the Arizona Department of Liquor Licenses and Control; or (y)
from disclosing such information as required by law or pursuant to any legal or
dispute proceeding or to comply with any legal requirements; provided, however,
that if Buyer is required by applicable law or legal process to disclose any
such information, Buyer agrees to furnish only that portion of such information
which Buyer is legally compelled to disclose and to use its commercially
reasonable efforts to obtain assurance that, if possible, confidential treatment
will be accorded to such information.

 

Section 3.6 Due Diligence Period. As provided in Section 2.3, above, the failure
of Buyer to deliver the Notice to Proceed shall terminate Buyer’s obligations
hereunder without further liability except as described in Sections 3.4, 9.7,
and 10.11. If Buyer fails to deliver the Notice to Proceed as provided in
Section 2.3, above (which Buyer may do in its sole and absolute discretion),
then Buyer shall have no additional time after the expiration of the Due
Diligence Period to conduct further physical Due Diligence.

 

ARTICLE 4

TITLE AND SURVEY

 

Section 4.1 Title to Land. Seller shall, at its sole cost and expense, deliver
or cause to be delivered to Buyer not later than five (5) business days after
the Effective Date (a) a title commitment with respect to the Land issued by the
Title Company (the “Title Commitment”), (b) copies of all recorded documents
referred to on Schedule B of the Title Commitment as exceptions to coverage (the
“Title Documents”) and (c) a copy of any existing survey of the Land and
Improvements in Seller’s possession.

 

Section 4.2 Certain Exceptions to Title. Buyer shall have the right to object in
writing to any title matters that are not Permitted Exceptions and that affect
Buyer’s title to the Land which are disclosed in the Title Commitment (herein
collectively called “Liens”) prior to

 

12



--------------------------------------------------------------------------------

the expiration of the Due Diligence Period. Any exceptions that are timely
objected to by Buyer shall be herein collectively called the “Title Objections”.
Seller may elect (but shall not be obligated) to remove or cause to be removed,
or with Buyer’s consent, insured over, at Seller’s expense and at Closing, any
Title Objections, and Seller shall be entitled to a reasonable adjournment of
the Closing (not to exceed fifteen [15] days) for the purpose of such removal.
Seller shall notify Buyer in writing (“Seller’s Title Response Notice”) within
ten (10) days after receipt of Buyer’s notice of Title Objections whether Seller
elects to remove the same on or before the Closing. If Seller is unable (other
than by the payment of money or delivery of documents or instruments) to remove
any Title Objections prior to the Closing, or if Seller elects not to remove one
or more Title Objections, Buyer may elect to either (a) terminate this Agreement
by giving written notice (“Buyer’s Termination Notice”) to Seller on or before
five (5) days following Buyer’s receipt of Seller’s Title Response Notice (or
five (5) days following the expiration of the ten (10) day period that Seller
has to deliver to Buyer the Seller Title Response Notice if Seller fails to
deliver such notice) or within five (5) days following the scheduled Closing
Date (if Seller is unable to remove any Title Objections prior to the Closing,
as may be extended as provided above), in which event the Deposit shall be paid
to Buyer and, thereafter, the parties shall have no further rights or
obligations hereunder except for Buyer’s Surviving Obligations and Seller’s
Surviving Obligations, or (b) waive such Title Objections, in which event such
Title Objections shall be deemed additional “Permitted Exceptions” and the
Closing shall occur as herein provided without any reduction of or credit
against the Purchase Price. If Buyer fails to timely give Seller Buyer’s
Termination Notice, then Buyer shall be deemed to have elected to waive such
Title Objections and its right to terminate this Agreement pursuant to this
Section. Notwithstanding the foregoing, Seller shall deliver the Hotel and all
Personal Property free and clear of any encumbrances or obligations arising from
judgments, abstracts of judgment, mortgages, deeds of trust, security
agreements, delinquent taxes, or other similar liens and be obligated at Closing
to cause the release of the liens of any financing obtained by Seller which are
secured by the Land or Personal Property (collectively, “Monetary Title
Encumbrances”). Notwithstanding anything herein to the contrary, Seller shall be
obligated to pay and discharge the Monetary Title Encumbrances and obtain
releases satisfactory to Buyer and the Title Company without notice of Buyer’s
objections thereto. If Seller fails to cause any Monetary Title Encumbrances to
be removed at Closing, then Buyer may apply a portion of the Purchase Price to
pay such Monetary Title Encumbrances and enable the Title Company to issue
Buyer’s Title Policy without exception for such Monetary Title Encumbrances.

 

If the Title Commitment is amended after expiration of the Due Diligence Period
to add matters or exceptions in addition to the Permitted Exceptions (which are
not Monetary Title Encumbrances), Buyer shall by the expiration of five (5)
business days after written notification of such amendment and receipt of the
underlying documents pertaining to the new exception: (i) accept such amended
Title Commitment including such additional matters and exceptions, in which case
such matters or exceptions shown there shall be deemed additional Permitted
Exceptions, or (ii) object to such additional matters or exceptions by written
notice to Seller (“Additional Title Objections”). If Buyer does not make timely
written objection, Buyer shall be deemed to have accepted such matters or
exceptions as Permitted Exceptions. If Buyer makes a timely objection, Seller
shall, within five (5) business days following receipt of such Additional Title
Objections notice, either: (i) provide written notice to Buyer that Seller is
unable (other than by the payment of money or delivery of documents or
instruments) or unwilling to cure the Additional Title Objections, or (ii) elect
to remove or cause to be removed, or with Buyer’s

 

13



--------------------------------------------------------------------------------

consent, insured over, such Additional Title Objections on or before the
Closing, which removal will be deemed effected by the issuance of title
insurance eliminating or insuring against the effect of the Additional Title
Objections, and Seller shall be entitled to a reasonable adjournment of the
Closing (not to exceed fifteen [15] days) for the purpose of such removal. If
Seller notifies Buyer in writing that it is unable or unwilling to cure such
Additional Title Objections, Buyer may within five (5) business days of its
receipt of such notice from Seller, either: (i) terminate this Agreement by
written notice to Seller, in which event the Deposit shall be promptly delivered
to Buyer and neither party shall have any further rights or obligations under
this Agreement, except for Buyer’s Surviving Obligations and Seller’s Surviving
Obligations, or (ii) waive such Additional Title Objections, in which event
Buyer shall be deemed to have accepted such additional matters or exceptions as
Permitted Exceptions and the Closing shall occur as herein provided without any
reduction of or credit against the Purchase Price. In the event Buyer does not
terminate this Agreement within five (5) business days as set forth in the
preceding sentence, Buyer shall be deemed to have accepted such matters as
additional Permitted Exceptions. If Seller elects to remove or cause the removal
of such Additional Title Objections but is unable to do so by the scheduled
Closing Date or within fifteen (15) days thereafter, then Buyer may terminate
this Agreement by written notice to Seller, in which event the Deposit shall be
promptly delivered to Buyer and neither party shall have any further rights or
obligations under this Agreement, except for Buyer’s Surviving Obligations and
Seller’s Surviving Obligations. If the periods for responding to new title
matters or exceptions extend beyond the scheduled Closing Date, then the Closing
Date shall be extended to the date that is three (3) business days following the
expiration of the latest period Seller or Buyer has to respond to the other, as
set forth herein.

 

Section 4.3 Title Insurance. As a condition precedent to Buyer’s obligation to
close Escrow hereunder, at Closing, the Title Company shall issue to Buyer or be
irrevocably and unconditionally committed to issue to Buyer an ALTA owner’s
extended coverage (1970 Form B, rev. 10/17/70) form title policy (the “Title
Policy”), in the amount of the Purchase Price, insuring that fee simple title to
the Land is vested in Buyer subject only to the Permitted Exceptions and Buyer
shall be entitled to request that the Title Company provide such endorsements
(or amendments) to the Title Policy as Buyer may reasonably require, provided
that (a) such endorsements (or amendments) shall be at no cost to, and shall
impose no additional liability (other than as may be imposed by the Title
Company’s standard owner’s title affidavit) on, Seller, (b) Buyer’s obligations
under this Agreement shall not be conditioned upon Buyer’s ability to obtain
such endorsements and, if Buyer is unable to obtain such endorsements, Buyer
shall nevertheless (but subject to the other conditions in this Section 4.3) be
obligated to proceed to close the transaction contemplated by this Agreement
without reduction of or set off against the Purchase Price, and (c) the Closing
shall not be delayed as a result of Buyer’s request. Buyer shall finalize the
form of the Title Policy acceptable to Buyer during the Due Diligence Period and
shall attach the form to be issued at Closing to Buyer’s Notice to Proceed.

 

ARTICLE 5

REMEDIES AND DEPOSIT INSTRUCTIONS

 

Section 5.1 Permitted Termination; Seller Default. If the sale of the Property
is not consummated due to any permitted termination of this Agreement by Buyer
as herein expressly provided, the Deposit shall be promptly returned to Buyer.
If the sale of the Property is not

 

14



--------------------------------------------------------------------------------

consummated due to Seller’s default hereunder, Buyer shall be entitled, as its
sole remedy, either (a) to terminate this Agreement by written notice to Seller,
upon which the Deposit shall be promptly returned to Buyer; or (b) to enforce
specific performance of this Agreement. Except as otherwise provided in Article
6 Buyer expressly waives its rights to seek any damages in the event of Seller’s
default hereunder; provided, however that if the sale of the Property is not
consummated due to the occurrence of any one or more of the following: (i) fraud
by Seller in connection with this Agreement; (ii) Seller’s sale of the Property
to another person during the contract period; (iii) after Buyer delivers its
Notice to Proceed, Seller’s failure to cause the removal of a non-monetary lien
or encumbrance which was caused by Seller after the date when Buyer delivers its
Notice to Proceed (and Seller fails to cause such exception or lien to be
removed or insured over to Buyer’s satisfaction within five (5) business days
following Seller’s receipt of written notice from Buyer of such failure), or
(iv) on the scheduled Closing Date, Seller willfully fails to deliver the
closing documents specified in Section 9.3, below, then, upon Buyer’s election
of the remedy provided in clause (a) of this Section 5.1, Buyer shall be
entitled to receive from Seller Buyer’s reasonable out-of-pocket costs actually
incurred in connection with the negotiation of this Agreement and the
investigation of the Property not to exceed $200,000 in the aggregate. Buyer
shall be deemed to have elected to terminate this Agreement and receive back the
Deposit and, to the extent provided above, be reimbursed for its costs and
expenses, if Buyer fails to file suit for specific performance against Seller in
a court prescribed by Section 10.5 hereof, on or before thirty (30) days
following the date upon which Closing was to have occurred.

 

Section 5.2 BUYER DEFAULT; LIQUIDATED DAMAGES. IF THE SALE IS NOT CONSUMMATED
DUE TO ANY DEFAULT BY BUYER HEREUNDER THAT IS NOT CURED WITHIN THREE (3)
BUSINESS DAYS FOLLOWING WRITTEN NOTICE BY SELLER TO BUYER, THEN, AS SELLER’S
SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY), SELLER SHALL RETAIN THE
DEPOSIT AS LIQUIDATED DAMAGES, WHICH RETENTION SHALL OPERATE TO TERMINATE THIS
AGREEMENT AND RELEASE BUYER FROM ANY AND ALL LIABILITY HEREUNDER, EXCEPT AS
PROVIDED IN SECTIONS 3.4, 9.7, AND 10.11. SAID AMOUNT SHALL BE THE FULL, AGREED
AND LIQUIDATED DAMAGES FOR THE BREACH OF THIS AGREEMENT BY BUYER, ALL OTHER
CLAIMS TO DAMAGES OR OTHER REMEDIES BEING HEREIN EXPRESSLY WAIVED BY SELLER. THE
PAYMENT OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR
PENALTY WITHIN THE MEANING OF APPLICABLE LAWS. THE PARTIES HAVE AGREED THAT
SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A FAILURE TO CONSUMMATE THIS SALE DUE
TO BUYER’S DEFAULT, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.
AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE
CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT
IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT.
BY PLACING THEIR INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY
OF THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY WAS REPRESENTED BY
COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF
THIS LIQUIDATED DAMAGES PROVISION. THE

 

15



--------------------------------------------------------------------------------

FOREGOING IS NOT INTENDED TO LIMIT BUYER’S INDEMNITY OBLIGATIONS HEREUNDER,
INCLUDING SECTIONS 3.4, 8.7, 9.7 AND 10.11.

 

Initials:

   Seller ____________    Buyer ____________

 

Section 5.3 Deposit Instructions. The Escrow Agent joins herein below to
evidence its agreement to hold such funds in accordance with the terms and
conditions of this Agreement. Further, the following provisions shall control
with respect to the rights, duties and liabilities of the Escrow Agent. The
Escrow Agent acts hereunder as a depository only and is not responsible or
liable in any manner whatsoever for the (a) sufficiency, correctness,
genuineness or validity of any written instrument, notice or evidence of a
party’s receipt of any instruction or notice which is received by the Escrow
Agent, or (b) identity or authority of any person executing such instruction
notice or evidence. The Escrow Agent shall invest the amount in escrow in
accounts which are federally insured, which invest solely in government
securities, or which are reasonably satisfactory to Seller and Buyer, and shall
be applied in accordance with the terms of this Agreement.

 

Section 5.4 Designation of Reporting Person. To assure compliance with the
requirements of Section 6045 of the Internal Revenue Code of 1986, as amended
(for purposes of this Section 5.4, the “Code”), together with any similar
reporting requirements applicable in the State of Arizona, the parties hereto
agree as follows:

 

(a) Provided the Escrow Agent shall execute a statement in writing (in form and
substance reasonably acceptable to the parties hereunder) pursuant to which it
agrees to assume all responsibilities for information reporting required under
Section 6045(e) of the Code, Seller and Buyer shall designate the Escrow Agent
as the person to be responsible for all information reporting under Section
6045(e) of the Code (the “Reporting Person”). If the Escrow Agent refuses to
execute a statement pursuant to which it agrees to be the Reporting Person,
Seller and Buyer shall agree to appoint another third party as the Reporting
Person.

 

(b) Seller and Buyer hereby agree:

 

(i) to provide to the Reporting Person all information and certifications
regarding such party, as reasonably requested by the Reporting Person or
otherwise required to be provided by a party to the transaction described herein
under Section 6045 of the Code; and

 

(ii) to provide to the Reporting Person such party’s taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Reporting Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Reporting Person is correct.

 

(c) Each party hereto agrees to retain this Agreement for not less than four
years from the end of the calendar year in which the Closing occurred, and to
produce it to the Internal Revenue Service upon a valid request therefor.

 

16



--------------------------------------------------------------------------------

Section 5.5 SELLER DEFAULT; LIQUIDATED DAMAGES. IF, AFTER BUYER DELIVERS ITS
NOTICE TO PROCEED, THE SALE IS NOT CONSUMMATED DUE TO SELLER’S SALE OF THE
PROPERTY TO ANOTHER PERSON DURING THE CONTRACT PERIOD, THEN SELLER SHALL BE
OBLIGATED TO PAY BUYER THE AMOUNT OF $500,000 AS LIQUIDATED DAMAGES IN ADDITION
TO THE RETURN OF THE DEPOSIT AND IN ADDITION TO THE SUMS BUYER IS ENTITLED TO
RECEIVE FROM SELLER UNDER SECTION 5.1 ABOVE, WHICH PAYMENTS SHALL OPERATE TO
TERMINATE THIS AGREEMENT AND RELEASE SELLER FROM ANY AND ALL LIABILITY
HEREUNDER, EXCEPT FOR SELLER’S SURVIVING OBLIGATIONS. THE PARTIES HAVE AGREED
THAT BUYER’S ACTUAL DAMAGES, IN THE EVENT OF THE OCCURRENCE OF THE EVENT
SPECIFIED ABOVE, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.
AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE
CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNTS SET FORTH
ABOVE IN THIS SECTION 5.5 AND IN SECTION 5.1 ARE A REASONABLE ESTIMATE OF THE
DAMAGES THAT BUYER WOULD INCUR IN SUCH EVENT, AND IN CONSIDERATION OF SUCH
PAYMENTS, AND EFFECTIVE UPON BUYER’S ELECTION TO RECEIVE SUCH PAYMENTS IN LIEU
OF SPECIFIC PERFORMANCE, IN BUYER’S SOLE AND ABSOLUTE DISCRETION, BUYER HEREBY
WAIVES ITS RIGHT TO SPECIFIC PERFORMANCE AGAINST SELLER. BY PLACING THEIR
INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS
MADE ABOVE AND THE FACT THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO
EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS
LIQUIDATED DAMAGES PROVISION. THE FOREGOING IS NOT INTENDED TO LIMIT SELLER’S
SURVIVING OBLIGATIONS.

 

Initials:

   Seller ____________    Buyer ____________

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Section 6.1 Representations and Warranties of Seller. Subject to the provisions
of Sections 6.2 and 7.5, and except for those matters described in Exhibit C
(the “Disclosure Items”), for which Seller makes no representations or
warranties of any kind and for which Seller shall have no liability or
obligation to Buyer of any kind whatsoever, Seller makes the following
representations and warranties with respect to the Property, which shall be true
and correct as of the Effective Date and on the date of Closing:

 

(a) Status. Seller is a corporation validly existing and in good standing under
the laws of the State of Arizona.

 

(b) Authority. The execution and delivery of this Agreement and the performance
of Seller’s obligations hereunder have been or will be duly authorized by all
necessary action on the part of Seller, and this Agreement constitutes the
legal, valid and binding obligation of Seller, subject to equitable principles
and principles governing creditors’ rights generally.

 

17



--------------------------------------------------------------------------------

(c) Non-Contravention. The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby will not:
(i) violate any judgment, order, injunction, decree, regulation or ruling of any
court or Governmental Entity or (ii) conflict with, result in a breach of, or
constitute a default under the organizational documents of Seller, any note or
other evidence of indebtedness, any mortgage, deed of trust or indenture, or any
lease or other material contract, document, agreement or instrument to which
Seller is a party or by which Seller may be bound.

 

(d) Suits and Proceedings. To Seller’s knowledge, there are no legal,
administrative, regulatory or other actions, suits or proceedings pending or
served or threatened in writing against Seller or the Property except as set
forth on Schedule 6.1(d) attached hereto.

 

(e) Non-Foreign Entity. Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.

 

(f) Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Seller or the performance by Seller
of the transactions contemplated hereby.

 

(g) Condemnation. Seller has not received any written condemnation or eminent
domain notice with respect to all or part of the Land, and to Seller’s
knowledge, no action in condemnation or eminent domain of the Land is currently
pending.

 

(h) Bankruptcy. Since October 30, 2002, Seller has not (i) commenced a voluntary
case, or had entered against it a petition, for relief under any federal
bankruptcy act or any similar petition, order or decree under any federal or
state law or statute relative to bankruptcy, insolvency or other relief for
debtors, (ii) caused, suffered or consented to the appointment of a receiver,
trustee, administrator, conservator, liquidator or similar official in any
federal, state or foreign judicial or non-judicial proceedings, to hold,
administer and/or liquidate all or substantially all of its property, or (iii)
made an assignment for the benefit of creditors nor are any of the foregoing
proceedings contemplated by Seller.

 

(i) Contracts. There are no service, supply, construction, capital improvement,
maintenance and other similar contracts entered into or, to Seller’s best
knowledge, assumed by Seller or Manager and in effect with respect to the
Property related to the construction, operation or maintenance of the Property
other than those listed on Exhibit D (the “Contracts”), true, correct and
complete copies of which have been delivered or made available to Buyer. To
Seller’s knowledge, no party to the Contracts is in default thereunder in any
material respect. For the purposes of the restatement of the representation in
this clause (i) at Closing, Seller’s representation shall be limited to Approved
Contracts.

 

(j) Leases. There are no space, equipment, capital, facility or other leases,
occupancy agreements, concession agreements or subleases to which Seller or
Manager (on behalf of Seller) is a lessor, sublessor or lessee and affecting any
portion of the Land, Improvements or Personal Property other than those listed
on Exhibit B, true, correct and

 

18



--------------------------------------------------------------------------------

complete copies of which have been delivered or made available to Buyer. To
Seller’s knowledge, no party to the Contracts is in default thereunder in any
material respect. For the purposes of the restatement of the representation in
this clause (j) at Closing, Seller’s representation shall be limited to an
updated Exhibit B.

 

(k) Compliance. To Seller’s knowledge, Seller has not received any notice from
any governmental authority that the Property or any portion thereof is currently
in violation of any law, ordinance or code, and no such action is pending.

 

(l) Right of First Offer. Except for this Agreement and subject to the rights of
guests and patrons of the Property, including guests and patrons under advance
bookings, Seller is not a party to any enforceable agreement or option for the
transfer, sale or purchase of all or any portion of the Property and has not
granted any other party any right or option to lease all or any portion of the
Property other than a right of first offer in favor of Hilton Hotels Corporation
granted pursuant to the Franchise Agreement.

 

(m) Management Agreement. The Hotel will not be subject to any form of
management agreement with a third-party manager as of the Closing and the
Management Agreement will be terminated by Seller at its sole cost and expense
at or prior to Closing, unless Buyer has elected in its Notice to Proceed that
Buyer wishes Seller to continue the Management Agreement on a month-to-month
basis post-Closing for a period not to exceed two (2) months following the
Closing.

 

(n) Franchise Agreement. Except for the Franchise Agreement, there are no
contracts or agreements, written or oral, under which Seller operates the Hotel
as a franchise and there are no contracts or agreements, written or oral, under
which reservations are made with respect to the Hotel. From the period beginning
on October 31, 2002 to the Date of this Agreement, Seller has not received any
notices of default under the Franchise Agreement and, to Seller’s knowledge,
since October 30, 2002, and except for matters set forth in the PIP, no uncured
default exists by Seller thereunder.

 

(o) Taxes. To Seller’s knowledge, since October 30, 2002, Seller has filed all
tax returns required by governmental agencies, and has paid and will continue to
pay all taxes, assessments and fees imposed by any governmental authority
relating to the Property and the operations of Seller prior to, including all
income, withholding, unemployment, gross receipts, sales and franchise taxes
incurred during periods prior to and as a result of the Closing.

 

(p) Labor and Employment. Seller has no employees. There are no employee benefit
plans for the benefit of employees employed at the Hotel for which Seller is a
plan sponsor or to which Seller is a party; provided, that Manager maintains a
401k plan for its employees. Since October 30, 2002, neither Seller nor, to
Seller’s knowledge, Manager, has been and Seller is not and to Seller’s
knowledge Manager is not currently a party to any union, collective bargaining
or other labor contract.

 

(q) Financial Information. To Seller’s knowledge, the unaudited financial
statements provided to Buyer by Seller, and dated after October 30, 2002, are
correct and

 

19



--------------------------------------------------------------------------------

complete in all material respects and present fairly the results of the
operations of the Property and Seller for the periods indicated.

 

(r) Hazardous Materials. Except as disclosed on Schedule 6.1(r) attached to this
Agreement (including, in any of the environmental reports referenced therein),
since October 30, 2002, Seller has received no written notice from any
Governmental Authority or any third party alleging a violation of any
Environmental Law, which violation remains uncured, or the existence of
Hazardous Materials that are currently emanating from the Property.

 

(s) Property Ownership. Seller has good and marketable fee simple title in and
to, and is the sole owner of, the Land, Improvements and the Personal Property,
subject only to the Title Documents and matters which are disclosed in the Title
Commitment.

 

(t) Liquor License. To Seller’s knowledge, Seller has received no notice in the
past twelve (12) months from any neighboring property owner, municipal or county
official, or law enforcement or liquor enforcement personnel of violations of
the Liquor Act or Liquor Rules or the Liquor Permit.

 

Section 6.2 Limited Liability. The representations and warranties of Seller set
forth in Section 6.1, together with Seller’s liability for any breach before
Closing of any of Seller’s interim operating covenants under Article 8, will
survive the Closing (and will not be merged into the Deed or other Closing
documents delivered at the Closing) for a period of twelve (12) months (the
“Limitations Period”). Buyer will not have any right to bring any action against
Seller as a result of any untruth or inaccuracy of such representations and
warranties, or any such breach, unless and until the aggregate amount of all
liability and losses arising out of any such untruth or inaccuracy, or any such
breach, exceeds $50,000 (the “Basket Amount”), and then only to the extent of
such excess. In addition, in no event will Seller’s liability for all such
breaches exceed, in the aggregate, $2,000,000 (the “Liability Cap”). Seller
shall have no liability with respect to any of Seller’s representations,
warranties and covenants herein if, prior to the Closing, Buyer has actual
knowledge of any breach of a representation, warranty or covenant of Seller
herein, or Buyer obtains actual knowledge (from whatever source, including any
tenant estoppel certificates, as a result of Buyer’s Due Diligence or written
disclosure by Seller or Seller’s agents and employees) that contradicts any of
Seller’s representations and warranties herein, and Buyer nevertheless
consummates the transaction contemplated by this Agreement. Buyer’s Surviving
Obligations and Seller’s Surviving Obligations will survive Closing without
limitation unless a specified period is otherwise provided in this Agreement.
All other representations, warranties, covenants and agreements made or
undertaken by Seller under this Agreement, unless otherwise specifically
provided herein, will not survive the Closing Date but will be merged into the
Deed and other Closing documents delivered at the Closing. Notwithstanding
anything to the contrary in this Agreement, the following claims of Buyer shall
not be subject to the Limitations Period, Basket Amount or Liability Cap: (a)
claims based upon fraud of Seller, (b) claims under any Closing document,
including but not limited to the express indemnification obligations of Seller
contained therein, and (c) claims relating to Seller’s failure to perform any
Seller’s Surviving Obligations. This Section 6.2 shall survive the Closing.

 

Section 6.3 Seller’s Knowledge. For purposes of this Agreement and any document
delivered at Closing, whenever the phrase “to Seller’s knowledge,” or the
“knowledge” of any

 

20



--------------------------------------------------------------------------------

Seller or words of similar import are used, they shall be deemed to refer to
facts within the actual knowledge only of Bryan S. Thornton, the asset manager
of Seller, Bill Kilburg, Seller’s outside consultant, and Bob Yeoman, the
general Manager of the Hotel and no others, at the times indicated only, without
duty of inquiry whatsoever, who are the persons in Seller’s organization who are
most familiar with the Property and the subject matter of the representations
and warranties set forth in Section 6.1.

 

Section 6.4 Liability of Representations and Warranties. Buyer acknowledges that
the individuals named above are named solely for the purpose of defining and
narrowing the scope of Seller’s knowledge and not for the purpose of imposing
any liability on or creating any duties running from such individuals to Buyer.
Buyer covenants that it will bring no action of any kind against such
individuals, any shareholder, manager, officer partner or member of Seller, as
applicable, or related to or arising out of these representations and
warranties.

 

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Section 7.1 Buyer’s Representations and Warranties. Buyer represents and
warrants to Seller the following:

 

(a) Status. Buyer is a limited partnership duly organized and validly existing
under the laws of the State of Maryland. Prior to the Closing, to the extent
Buyer assigns its interest in this Agreement to an Affiliate, such Affiliate
will be an entity that is duly organized and validly existing under the laws of
the state of its formation and will be qualified to transact business in the
State of Arizona.

 

(b) Authority. The execution and delivery of this Agreement and the performance
of Buyer’s obligations hereunder have been or prior to the Closing will be duly
authorized by all necessary action on the part of Buyer and this Agreement
constitutes the legal, valid and binding obligation of Buyer, subject to
equitable principles and principles governing creditors’ rights generally.

 

(c) Non-Contravention. The execution and delivery of this Agreement by Buyer and
the consummation by Buyer of the transactions contemplated hereby will not
violate any judgment, order, injunction, decree, regulation or ruling of any
court or Governmental Entity or conflict with, result in a breach of, or
constitute a default under the organizational documents of Buyer, any note or
other evidence of indebtedness, any mortgage, deed of trust or indenture, or any
lease or other material agreement or instrument to which Buyer is a party or by
which it is bound.

 

(d) Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Buyer or the performance by Buyer of
the transactions contemplated hereby prior to the expiration of the Due
Diligence Period. Buyer must obtain approval from its Board of Directors before
proceeding with this transaction following the expiration of the Due Diligence
Period. Buyer’s delivery of the Notice to Proceed shall constitute a
representation and warranty of Buyer that Buyer has obtained such approval.

 

21



--------------------------------------------------------------------------------

(e) Bankruptcy. Buyer has not (i) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (ii) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its property, or (iii) made an assignment for the benefit
of creditors.

 

Section 7.2 Intentionally Omitted.

 

Section 7.3 Buyer’s Independent Investigation.

 

Buyer has been given, or will be given before the end of the Due Diligence
Period, a full opportunity to inspect and investigate each and every aspect of
the Property, either independently or through agents of Buyer’s choosing,
including:

 

(a) All matters relating to title, together with all governmental and other
legal requirements such as taxes, assessments, zoning, use permit requirements,
and building codes;

 

(b) The physical condition and aspects of the Property, including the interior,
the exterior, the square footage within the improvements on the Land and within
each space therein, the structure, the paving, the utilities, and all other
physical and functional aspects of the Property, including an examination for
the presence or absence of Hazardous Materials, which shall be performed or
arranged by Buyer at Buyer’s sole expense;

 

(c) Any easements and/or access rights affecting the Property;

 

(d) The Due Diligence Items;

 

(e) All other matters of material significance affecting the Property or
delivered to or made available to Buyer by Seller in accordance with Article 3
of this Agreement, or which Buyer otherwise reasonably considers to be relevant
to the acquisition of the Property.

 

THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS BEEN NEGOTIATED BETWEEN
SELLER AND BUYER, THIS AGREEMENT REFLECTS THE MUTUAL AGREEMENT OF SELLER AND
BUYER, AND BUYER HAS OR PRIOR TO THE CLOSING WILL HAVE CONDUCTED ITS OWN
INDEPENDENT EXAMINATION OF THE PROPERTY. OTHER THAN THE MATTERS REPRESENTED IN
SECTION 6.1 HEREOF AS SUCH MAY BE LIMITED BY SECTION 6.2 HEREOF, BUYER HAS NOT
RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY
REPRESENTATION OR WARRANTY OF SELLER OR ANY OF SELLER’S AGENTS OR
REPRESENTATIVES, AND BUYER HEREBY ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS HAVE
BEEN MADE. EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN SECTION 6 HEREOF OR IN
ANY DOCUMENTS DELIVERED TO BUYER AT OR IN CONNECTION WITH THE CLOSING, SELLER
SPECIFICALLY DISCLAIMS, AND NEITHER IT NOR ANY OTHER PERSON IS MAKING, ANY
REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER

 

22



--------------------------------------------------------------------------------

TO BUYER AND NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER
EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY BUYER WITH RESPECT TO
THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR, CONDITION, DESIGN OR
MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF, INCLUDING (a) ANY IMPLIED
OR EXPRESS WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF BUYER UNDER
APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY
BUYER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, LATENT OR
PATENT, WITH RESPECT TO THE IMPROVEMENTS OR THE PERSONAL PROPERTY, (f) THE
FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTY AND (g) THE COMPLIANCE OR LACK
THEREOF OF THE LAND OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, IT BEING
THE EXPRESS INTENTION OF SELLER AND BUYER THAT, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN ANY DOCUMENTS DELIVERED TO BUYER AT OR IN CONNECTION WITH
THE CLOSING, THE PROPERTY WILL BE CONVEYED AND TRANSFERRED TO BUYER IN ITS
PRESENT CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS”, WITH ALL FAULTS.
Buyer represents that it is a knowledgeable, experienced and sophisticated buyer
of real estate, and that it is relying solely on its own expertise and that of
Buyer’s consultants in purchasing the Property. Buyer acknowledges and agrees
that it will have the opportunity to conduct such inspections, investigations
and other independent examinations of the Property and related matters,
including the physical and environmental conditions thereof, during the Due
Diligence Period and will rely upon same and not upon any statements of Seller
or of any member, manager, officer, director, agent or attorney of Seller, other
than the matters represented in Section 6.1 hereof as such may be limited by
Section 6.2 hereof and matters in any documents delivered to Buyer at or in
connection with the Closing. Buyer acknowledges that all information obtained by
Buyer will be obtained from a variety of sources and Seller will not be deemed
to have represented or warranted the completeness, adequacy, truth or accuracy
of any of the Due Diligence Items or other such information heretofore or
hereafter furnished to Buyer, other than the matters represented in Section 6.1
hereof as such may be limited by Section 6.2 hereof and matters in any documents
delivered to Buyer at or in connection with the Closing. Subject to the
foregoing, upon Closing, Buyer will assume the risk that adverse matters,
including adverse physical and environmental conditions, may not have been
revealed by Buyer’s inspections and investigations. Buyer acknowledges and
agrees that upon Closing, Seller will sell and convey to Buyer, and Buyer will
accept the Property, “AS IS, WHERE IS,” with all faults. Buyer further
acknowledges and agrees that there are no oral agreements, warranties or
representations, collateral to or affecting the Property, by Seller, any agent
of Seller or any third party. Seller is not liable or bound in any manner by any
oral or written statements, representations or information pertaining to the
Property furnished by any real estate broker, agent, employee, servant or other
person, unless the same are specifically set forth or referred to herein. Buyer
acknowledges that the Purchase Price reflects the “as is, where is” nature of
this sale and any faults, liabilities, defects or other

 

23



--------------------------------------------------------------------------------

adverse matters that may be associated with the Property. BUYER, WITH BUYER’S
COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS
AGREEMENT, AND UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. BUYER
ACKNOWLEDGES AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH
HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT, AND THAT SELLER WOULD NOT HAVE
AGREED TO SELL THE PROPERTY TO BUYER FOR THE PURCHASE PRICE WITHOUT THE
DISCLAIMER AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT. THE TERMS AND
CONDITIONS OF THIS SECTION 7.3 WILL EXPRESSLY SURVIVE THE CLOSING, WILL NOT
MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS AND WILL BE INCORPORATED INTO
THE DEED.

 

Section 7.4 Buyer’s Release of Seller.

 

(a) Seller Released From Liability. Seller is hereby released from all
responsibility and liability to Buyer regarding the condition (including the
presence in the soil, air, structures and surface and subsurface waters, of
Hazardous Materials or substances that have been or may in the future be
determined to be toxic, hazardous, undesirable or subject to regulation and that
may need to be specially treated, handled and/or removed from the Property under
current or future federal, state and local laws, regulations or guidelines) of
the Property, or its suitability for any purpose whatsoever. Buyer acknowledges
that it has inspected the Property, observed its physical characteristics and
existing conditions and had the opportunity to conduct such investigation and
study on and of said Property and adjacent areas as it deemed necessary, and
hereby waives any and all objections to or complaints (including actions based
on federal, state or common law and any private right of action under CERCLA,
RCRA or any other state and federal law to which the Property is or may be
subject) regarding physical characteristics and existing conditions, including
structural and geologic conditions, subsurface soil and water conditions and
solid and hazardous waste and Hazardous Materials on, under, adjacent to or
otherwise affecting the Property. The foregoing release of Seller shall not
apply to any claims, liability or responsibility to or suffered by Buyer arising
from or relating to and shall not release Seller from (i) any fraudulent acts of
Seller, (ii) any breach of any representation, warranty, obligation or covenant
of Seller in any document delivered to Buyer at or in connection with the
Closing, (iii) or Seller’s Surviving Obligations.

 

Buyer further hereby assumes the risk of changes in applicable laws and
regulations relating to past, present and future environmental conditions on the
Property, and the risk that adverse physical characteristics and conditions,
including the presence of Hazardous Materials or other contaminants, may not be
revealed by its investigation.

 

(b) Survival. The foregoing waivers and releases by Buyer shall survive either
(a) the Closing and the recordation of the Deed, and shall not be deemed merged
into the Deed upon its recordation, (b) any termination of this Agreement, but
shall not apply to Seller’s Surviving Obligations (subject to Section 6.2,
above).

 

24



--------------------------------------------------------------------------------

Section 7.5 [Intentionally Deleted.]

 

Section 7.6 No Assumption of Liabilities. Except for the express assumption of
obligations arising after closing in accordance with the Assignment of Contracts
and the Assignment of Leases to be executed and delivered at Closing, Buyer is
not assuming any obligations or liabilities of Seller in any respect, and Seller
shall retain responsibility for and timely discharge all liabilities and
obligations arising prior to the Closing from its ownership and operation of the
Property and the Hotel.

 

ARTICLE 8

MAINTENANCE OF PROPERTY

 

From the date hereof until the Closing, and except as otherwise consented to or
approved by Buyer, Seller covenants and agrees with Buyer as follows:

 

Section 8.1 Maintenance and Operations. Seller shall, between the date of this
Agreement and the Closing Date, at Seller’s sole cost and expense, (a) maintain
and operate the Property in good order, condition and repair, substantially
consistent with past practice and in material compliance with all Governmental
Regulations and the Franchise Agreement, (b) operate the Hotel in substantially
the same manner as before the making of this Agreement and take any action as
may be required in the ordinary course of business, (c) from and after the date
when Buyer delivers its Notice to Proceed, not subject the Property to any
additional liens, encumbrances, covenants, conditions, easements, rights of way
or similar matters without Buyer’s prior written consent, (d) not dispose of,
sell or remove from the Hotel beverages, food, FF&E or other Personal Property,
except in the ordinary course of business and only if the same is substantially
replaced with items of equal or greater value, utility, quality and quantity;
and (e) from and after the date when Buyer delivers its Notice to Proceed,
except for the work to comply with the PIP, not to perform, nor permit the
performance of, any alterations, renovations, or improvements to the Land or
Improvements without Buyer’s prior written consent.

 

Section 8.2 Contracts, Leases and Other Agreements. Seller shall, between
Seller’s execution of this Agreement and the Closing Date, not enter into, amend
or terminate any Licenses and Permits, Lease or Contract or waive any material
rights of Seller thereunder, without in each case obtaining Buyer’s prior
written consent thereto (which shall not be unreasonably withheld); provided,
however, that Seller may enter into or terminate Contracts in the ordinary
course of business and without Buyer’s prior written consent so long as such
Contract does not by its terms provide for payments by Seller in excess of
$10,000 over the term of the Contract with respect to any individual contract or
$50,000 in the aggregate for all such contracts, none which shall have a total
term in excess of ninety (90) calendar days, unless terminable upon thirty (30)
calendar days notice without penalty or premium payment (the “Additional
Contracts”). Prior to the Closing (but not later than five (5) business days
following Seller’s entry into any Additional Contract), Seller shall provide
true and accurate copies of the Additional Contracts, which Additional Contracts
shall be assumed at the Closing in accordance with the terms of the Assignment
and Assumption of Contracts.

 

Section 8.3 Management. Seller shall convey title to the Property to Buyer free
and clear of any management agreements, including the Management Agreement
(unless Buyer requests in writing Seller not to terminate the Management
Agreement at Closing, in which event, Buyer shall assume Seller’s obligations
under the Management Agreement at Closing). Seller shall

 

25



--------------------------------------------------------------------------------

indemnify, defend, reimburse and hold Buyer harmless from and against any and
all Losses which relate to any action or claim made by any third party related
to any management agreement in existence prior to Closing. This indemnification
shall survive Closing.

 

Section 8.4 Fixed Asset Supplies and Inventories. Until the Closing, Seller
shall continue to resupply the Hotel with Fixed Asset Supplies and Inventories
at levels consistent with past practices in the normal course of business, and
shall maintain at least two (2) par linen, pillows, bedding and terry for each
guest room in the Hotel.

 

Section 8.5 PIP. Buyer shall receive a credit against the Purchase Price at
closing in the amount of Two Hundred Seventy-Five Thousand Dollars ($275,000),
and Seller shall assign to Buyer, and Buyer shall assume all of Seller’s
remaining obligations under, any design, construction and other contracts to
which Seller or Manager is a party relating to the completion of the PIP Work.

 

Section 8.6 Management Agreement and Franchise Agreement. Prior to Closing,
Seller will pay, as and when due, all fees and other sums due under the
Management Agreement and Franchise Agreement and perform in all material
respects its obligations under the Management Agreement and the Franchise
Agreement.

 

Section 8.7 Liquor Licenses. During the Due Diligence Period, Buyer shall use
diligent and all commercially reasonable efforts (at its sole cost and expense)
to assemble and, at Closing, to file a Liquor License Application for the
Interim Permit to continue the liquor operations at the Hotel while Buyer, its
lessee’s or manager’s application for a new Series 11 (Hotel-Motel) liquor
license is pending pursuant to the applicable provisions of the Liquor Act and
the Liquor Rules. Seller shall, at no cost or expense to Seller, cooperate with
Buyer and Buyer’s lessee or manager in completing and processing the Liquor
License Application and effectuating the issuance of the Interim Permit and the
Series 11 (Hotel-Motel) liquor license as required pursuant to the applicable
provisions of the Liquor Act and the Liquor Rules. Such cooperation shall
include, without limitation, supplying information, executing documents
reasonably requested by Buyer to effectuate issuance of an Interim Permit and
Seller’s release of the Liquor License to Buyer not later than two (2) Business
Days prior to the scheduled Closing Date to enable Buyer to obtain an Interim
Permit that will be effective as of the Closing Date and offering reasonable
assistance in connection with any proceeding for the new Series 11 (Hotel-Motel)
liquor license. Buyer covenants that it shall not deliver the Liquor License to
any person or for any purpose other than in connection with obtaining an Interim
Permit concurrent with Buyer’s performance of its obligations at Closing. If the
Closing fails to occur for any reason, including Seller’s default, Buyer shall
cause the Liquor License to be returned to Seller’s possession at the Property
on the date that is the earlier of (i) two (2) Business Days after the scheduled
Closing Date, and (ii) two (2) Business Days after the termination of this
Agreement. Buyer agrees to indemnify, defend and hold harmless Seller and the
Seller Indemnitees from and any Losses incurred by Seller or any Seller
Indemnitee solely arising out of or relating to Buyer’s possession of the Liquor
License prior to Closing. The provisions of this Section 8.7 shall survive the
termination of this Agreement or Closing and shall not merge with the Deed.

 

Section 8.9 Payment of Capital Leases; Termination of Disapproved Contracts. As
of the Closing Date, Seller shall pay or cause to be paid in full Capital Leases
and shall cause

 

26



--------------------------------------------------------------------------------

all such Capital Leases and all Disapproved Contracts to be terminated. The
foregoing obligation shall survive the Closing for a period of twelve (12)
months, and shall not merge with the Deed.

 

Section 8.10 Shadow Management. Following the expiration of the Due Diligence
Period, and provided that Buyer has delivered a Notice to Proceed, upon written
request of Buyer, Seller shall ask the Manager to permit Buyer to establish a
shadow management operation with respect to the Property consisting of up to six
(6) employees of the Buyer or of the Buyer’s prospective manger who shall have
reasonable access during normal business hours to all Property records and to
the Property to observe the operation of the Hotel business immediately as of
the expiration of the Due Diligence Period through the Closing Date to aid in
the Buyer’s transition efforts. Buyer will conduct such shadow management
operations in a manner that is not disruptive to the normal operation of the
Hotel. If at any time, Seller or Manager believes in good faith that the shadow
management operations of Buyer or its representatives are unreasonably
disruptive, then Seller or Manager may require all such employees to cease all
shadow management operations if such disruptions of the normal business
operations at the Hotel are not cured within one (1) business day. Buyer shall
defend, indemnify, and hold harmless Seller and the Seller Indemnitees from and
against all Losses (whether arising out of injury or death to persons or damage
to the Property or otherwise) including costs of remediation, restoration and
other similar activities, mechanic’s and materialmen’s liens and attorneys’
fees, arising out of or in connection with Buyer’s shadow management operations,
Buyer’s breach of its obligations under this Section 8.10 or Buyer’s or any
employee’s entry upon the Property, except solely to the extent any of the same
are caused by the gross negligence or willful misconduct of Seller, Seller
Indemnitees or Manager. The provisions of this Section 8.10 shall survive the
Closing or, if the purchase and sale is not consummated, any termination of this
Agreement, and shall not be subject to the twelve (12) month limitation set
forth herein.

 

Section 8.11 Tax Certificates. Seller shall obtain and deliver to Buyer, not
later than two (2) days prior to the scheduled Closing Date, (i) a letter of
good standing from the Arizona Department of Revenue pursuant Arizona Revised
Statute Section 42-1110, (ii) a bulk sale certificate (also known as an
unemployment tax certificate) from the Arizona Department of Economic Security
pursuant Arizona Revised Statute Section 27-733(E) and (iii) a letter of
compliance from the City of Phoenix (the letters and certificates described in
items (i) through (iii) above are collectively referred to herein as the “Good
Standing Certificates”), which Good Standing Certificates shall be dated no
earlier than ten (10) days prior to the scheduled Closing Date and shall not
reflect any deficiency in the Seller’s compliance with the applicable legal
requirements which are the subject of the Good Standing Certificates. Seller
shall request the issuance of the Good Standing Certificates on letters and
applications prepared by Seller, the form and content of the applications for
which are attached as Exhibit M attached hereto.

 

ARTICLE 9

CLOSING

 

Section 9.1 Escrow Instructions. As soon as reasonably practicable following the
Effective Date, the parties shall open an escrow with Escrow Agent (the
“Escrow”) in order to consummate the purchase and sale in accordance with the
terms and provisions of this Agreement, and shall deposit a fully executed
counterpart of this Agreement with Escrow Agent

 

27



--------------------------------------------------------------------------------

and this Agreement shall serve as escrow instructions to the Escrow Agent as the
escrow holder for consummation of the purchase and sale contemplated hereby.
Seller and Buyer agree to execute such reasonable additional and supplementary
escrow instructions as may be appropriate to enable the Escrow Agent to comply
with the terms of this Agreement; provided, however, that in the event of any
conflict between the provisions of this Agreement and any supplementary escrow
instructions, the terms of this Agreement shall control.

 

Section 9.2 Closing.

 

(a) The closing hereunder (the “Closing”) shall be held and delivery of all
items to be made at the Closing under the terms of this Agreement shall be made
through escrow at Escrow Agent’s office on a date and time as Seller and Buyer
shall mutually agree, but in any event not later than March 2, 2005 (the
“Closing Date”). Such date may not be extended without the prior written
approval of both Seller and Buyer. No later than 3:00 p.m. Pacific Time on the
business day immediately preceding the Closing Date, Buyer shall deposit in
escrow with the Escrow Agent the Purchase Price (subject to adjustments
described in Section 9.6), together with all other costs and amounts to be paid
by Buyer at the Closing pursuant to the terms of this Agreement, by Federal
Reserve wire transfer of immediately available funds to an account to be
designated by the Escrow Agent. No later than 11:00 a.m. Pacific Time on the
Closing Date, (a) Buyer will cause the Escrow Agent to (i) pay to Seller by
Federal Reserve wire transfer of immediately available funds to an account
designated by Seller, the Purchase Price (subject to adjustments described in
Section 9.6), less any costs or other amounts to be paid by Seller at Closing
pursuant to the terms of this Agreement, and (ii) pay all appropriate payees the
other costs and amounts to be paid by Buyer at Closing pursuant to the terms of
this Agreement and (b) Seller will direct the Escrow Agent to pay to the
appropriate payees out of the proceeds of Closing payable to Seller, all costs
and amounts to be paid by Seller at Closing pursuant to the terms of this
Agreement. It shall constitute a condition precedent to Seller’s obligations to
consummate the Closing hereunder that all of the material representations,
warranties, covenants, and agreements of Buyer contained herein shall be true
and correct and/or shall have been performed, as the case may be, in all
material respects.

 

(b) The following shall be conditions to the obligation of Buyer to close the
Escrow and purchase the Property pursuant to this Agreement, to the extent not
waived by Buyer:

 

(i) Seller shall have performed each and every covenant, agreement and
obligation to be performed by Seller under this Agreement in all material
respects, and the representations and warranties of Seller set forth in this
Agreement shall be true and correct as of the Closing in all respects with the
same force and effect as if remade by Seller in a separate certificate at that
time.

 

(ii) As of the Closing, there shall not have occurred any material adverse
change in the physical condition of the Property from the condition that existed
as of the expiration of the Due Diligence Period, normal wear and tear excepted,
the correction cost of which is reasonably expected to exceed Seventy-Five
Thousand Dollars ($75,000).

 

(iii) The Title Company shall have issued or have unconditionally and
irrevocably committed to issue the Title Policy to Buyer.

 

28



--------------------------------------------------------------------------------

(iv) Subject to Buyer’s compliance with Section 8.7 hereof, Buyer shall have
obtained, or shall have satisfied all conditions necessary to obtain at Closing,
an Interim Permit for the Property.

 

(v) On the Closing Date, Seller shall have updated each of the Exhibits and
Schedules attached hereto, so that, the same are true and accurate as of the
Closing Date, and Buyer shall have approved any changes therein in its
reasonable discretion.

 

(vi) By no later than the date that is fifteen (15) days prior to the Closing
Date, Buyer shall have received and approved the Tenant Estoppel(s) (dated no
earlier than thirty (30) days prior to the Closing Date and all changes thereto
and information therein, all of which shall have been duly executed by the
applicable tenant.

 

(vii) Prior to the expiration of the Due Diligence Period, Buyer shall have
obtained audited Financial Statements for the Property for calendar years 2003
and 2004, and Buyer’s Notice to Proceed shall constitute evidence that Buyer has
satisfied or waived this condition.

 

(viii) Prior to the expiration of the Due Diligence Period, Buyer shall have
obtained approval for this transaction from its Board of Directors, and Buyer’s
Notice to Proceed shall constitute evidence that Buyer has satisfied or waived
this condition.

 

(ix) Prior to the expiration of the Due Diligence Period, Buyer shall have
entered into a management agreement and a franchise agreement for the Hotel on
terms and conditions acceptable to Buyer in its sole and absolute discretion,
and Buyer’s Notice to Proceed shall constitute evidence that Buyer has satisfied
or waived this condition. If Buyer makes such election, Seller will not
terminate the Management Agreement at Closing; provided, however, that if Buyer
elects to extend the Management Agreement for any period following the Closing,
then Seller shall not be required to pay any termination fee thereunder in
connection with a subsequent termination of the Management Agreement.

 

(x) Buyer shall have received, not later than two (2) days prior to the
scheduled Closing Date, the Good Standing Certificates in accordance with
Section 8.11.

 

The conditions set forth in this Section 9.2(b) are solely for the benefit of
Buyer and may be waived only by Buyer in writing to Seller. Buyer shall at all
times have the right to waive any condition. If any of the conditions set forth
in this Section 9.2(b) are not timely satisfied or waived by Buyer, for a reason
other than the default of Buyer under this Agreement, then Buyer shall have the
right, in its sole discretion, to terminate this Agreement by providing written
notice thereof to Seller by no later than five (5) business bays following the
scheduled Closing Date, in which case the Deposit shall be promptly returned to
Buyer and, thereafter, the parties shall have no further rights or obligations
hereunder except for Buyer’s Surviving Obligations and Seller’s Surviving
Obligations; provided, however, that prior to terminating this Agreement as the
result of the failure of any condition, Buyer shall have first provided to
Seller written notice and not less than ten (10) days within which to cause such
condition to be satisfied, at Seller’s election but without any obligation to do
so. The failure of a condition, by itself, shall not otherwise constitute a
default by Seller hereunder.

 

29



--------------------------------------------------------------------------------

(c) The following shall be conditions to the obligation of Seller to close the
Escrow and sell the Property pursuant to this Agreement, to the extent not
waived by Seller:

 

(i) Buyer shall have performed each and every covenant, agreement and obligation
to be performed by Buyer under this Agreement in all material respects, and the
representations and warranties of Buyer set forth in this Agreement shall be
true and correct as of the Closing in all respects with the same force and
effect as if remade by Buyer in a separate certificate at that time.

 

(ii) Buyer’s deposit in escrow of the Deposit in accordance with Section 2,
above.

 

(iii) On or before the Close of Escrow, Buyer’s delivery to the Escrow Account
(for payment to Seller), in immediately available funds, cash in an amount of
the balance of the Purchase Price remaining after deduction for the Deposit plus
the costs, expenses and prorations required to be paid by Buyer hereunder, and
Buyer’s delivery to Escrow Agent of the items to be paid by Buyer set forth
herein.

 

The conditions set forth in this Section 9.2(c) are solely for the benefit of
Seller and may be waived only by Seller in writing to Buyer. Seller shall at all
times have the right to waive any condition. If any of the conditions set forth
in this Section 9.2(c) are not timely satisfied or waived by Seller, for a
reason other than the default of Seller under this Agreement, then Seller shall
have the right, in its sole discretion, to terminate this Agreement by providing
written notice thereof to Buyer by no later than five (5) business days
following the scheduled Closing Date, in which case the parties shall have no
further rights or obligations hereunder except for Buyer’s Surviving Obligations
and Seller’s Surviving Obligations; provided, however, that prior to terminating
this Agreement as the result of the failure of any condition, Seller shall have
first provided to Buyer written notice and not less than ten (10) days within
which to cause such condition to be satisfied, at Buyer’s election but without
any obligation to do so, except for a failure under clause (iii) for which a one
(1)-Business Day cure period shall apply. The failure of a condition, by itself,
shall not otherwise constitute a default by Buyer hereunder.

 

Section 9.3 Seller’s Closing Documents and Other Items. At or before Closing,
Seller shall deposit into Escrow the following items:

 

(a) A duly executed and acknowledged Special Warranty Deed for the Property in
the form attached hereto as Exhibit E (the “Deed”);

 

(b) Two duly executed counterparts of a Bill of Sale for the Property in the
form attached hereto as Exhibit F (the “Bill of Sale”);

 

(c) Two (2) duly executed counterparts of an Assignment and Assumption of Leases
for the Property in the form attached hereto as Exhibit G (the “Assignment and
Assumption of Leases”) executed by Seller or Manager, as applicable;

 

(d) Two (2) duly executed counterparts of an Assignment and Assumption of
Contracts, Warranties and Guaranties, and Other Intangible Property for the
Property in the form

 

30



--------------------------------------------------------------------------------

attached hereto as Exhibit H (the “Assignment and Assumption of Contracts”)
executed by Seller or Manager, as applicable;

 

(e) An affidavit pursuant to Section l445(b)(2) of the Code, and on which Buyer
is entitled to rely, that Seller is not a “foreign person” within the meaning of
Section l445(f)(3) of the Code;

 

(f) An appropriate Affidavit of Property Value as required by Arizona law (the
“Affidavit of Property Value”);

 

(g) Two (2) duly executed counterparts of the Indemnity Agreement executed by
Seller Indemnitor;

 

(h) Documentation to establish to Buyer’s reasonable satisfaction the due
authority of Seller’s sale of the Property and Seller’s delivery of the
documents required to be delivered by Seller pursuant to this Agreement;

 

(i) A certificate executed by Seller stating that all representations and
warranties of the Seller contained in Section 6 remain, as of the Closing Date,
correct in all material respects as when first made hereunder or, if not
correct, stating the extent to which any such representations and warranties are
not correct (the “Seller Closing Certificate”).

 

(j) UCC Termination Statements for all UCC filings affecting the Personal
Property and Capital Leases, if any;

 

(k) Originals or copies, if originals are not available, in each case to the
extent in Seller’s possession, of all Contracts, Leases, Intangible Property,
Licenses and Permits, books, records, plans, licenses, permits, and other
documents pertaining to the Hotel or Property; provided, however, that Seller
may deliver the foregoing items either outside of Escrow or leaving them at the
business office at the Hotel;

 

(l) Two duly executed counterparts of the Manager’s General Release and
Termination Agreement; and

 

(m) Such other documents as may be reasonably required by the Title Company or
as may be agreed upon by Seller and Buyer to consummate the purchase of the
Property as contemplated by this Agreement.

 

Section 9.4 Buyer’s Closing Documents and Other Items. At or before Closing,
Buyer shall deposit into Escrow the following items:

 

(a) The balance of the Purchase Price and such additional funds as are necessary
to close this transaction (which amounts shall be deposited no later than 3:00
p.m. on the business day preceding the scheduled Closing Date);

 

(b) Two (2) duly executed counterparts of the Bill of Sale for the Property;

 

31



--------------------------------------------------------------------------------

(c) Two (2) duly executed counterparts of the Assignment and Assumption of
Leases for the Property;

 

(d) Two (2) duly executed counterparts of the Assignment and Assumption of
Contracts for the Property;

 

(e) Three duly executed counterparts of the Franchise Assignment Agreement
executed by Seller and Franchisor, if applicable;

 

(f) Documentation to establish to Seller’s reasonable satisfaction the due
authority of Buyer’s acquisition of the Property and Buyer’s delivery of the
documents required to be delivered by Buyer pursuant to this Agreement
(including the organizational documents of Buyer, as they may have been amended
from time to time, resolutions of Buyer and incumbency certificates of Buyer);
and

 

(g) Such other documents as may be reasonably required by Seller or the Title
Company or as may be agreed upon by Seller and Buyer to consummate the purchase
of the Property as contemplated by this Agreement.

 

Section 9.5 Closing Costs. Seller and Buyer shall each pay one-half of the
Escrow Agent’s fees and charges. Seller shall pay (i) all recording costs and
fees, (ii) the premium for the standard coverage portion of the Title Policy,
(iii) except as set forth in Section 10.9, all legal fees and costs incurred by
Seller, (iv) any sales tax imposed as a result of the transfer of the Property
to Buyer, if any, and (v) other fees and charges which are typically borne by
sellers in the jurisdiction where the Property is located (but not including any
items for which Buyer is obligated to pay pursuant to the next sentence). Buyer
shall pay for (i) the cost of an updated ALTA Survey of the Land and
Improvements (if obtained by Buyer), (ii) any additional title premium payable
for the issuance of Buyer’s lender’s policy of title insurance, (iii) except as
otherwise provided herein, Buyer’s out-of-pocket expenses incurred in connection
with its due diligence review of the Property, including the cost of any
environmental assessments or tests, (iv) the premium for the extended coverage
portion of the Title Policy (to the extent Buyer obtains ALTA coverage), (v) the
costs of any endorsements Buyer may require, and (vi) except as set forth in
Section 10.9, all legal fees and costs incurred by Buyer in connection herewith
and all other fees and charges which are typically borne by buyers in the
jurisdiction in which the Property is located. Buyer shall also be solely
responsible for the payment of any fees and costs associated with the transfer
of the Licenses and Permits to Buyer (to the extent the same are transferable)
as contemplated by this Agreement. Seller hereby agrees to protect, indemnify,
defend and hold harmless Buyer and Buyer’s Indemnitees from and against any and
all Losses incurred by Buyer or Buyer’s Indemnitees arising out of Seller’s
failure to pay any taxes, assessments, fees or other governmental charges levied
upon Seller’s assets, sales, operations or income or otherwise attributable to
the Property or the operation of the Hotel thereon during the period prior to
the Closing Date.

 

32



--------------------------------------------------------------------------------

Section 9.6 Prorations. At Closing, the parties shall prorate as of the Transfer
Time, on the basis of a thirty-day (30-day) month, the following with respect to
the Property:

 

(a) Taxes. Real estate taxes, recurring assessments, personal property taxes,
and rent tax, if any, on all or any portion of the Property, based on the
regular and supplemental tax bills for the calendar year in which the Closing
occurs (or, if such tax bill has not been issued as of the date of Closing the
regular and supplemental tax bill for the calendar year preceding that in which
the Closing occurs) shall be prorated in accordance with the manner in which
real property taxes accrue in Maricopa County, Arizona. If any supplemental real
estate taxes are levied for any period preceding the Closing, the parties will,
immediately after the Closing or the issuance of the supplemental real estate
tax bill (whichever last occurs), prorate between themselves (in the manner
provided above), in cash, without interest and to the date of the Closing Date,
the supplemental real estate taxes shown by such bill.

 

(b) Utilities. All utilities including gas, water, sewer, electricity, telephone
and other utilities supplied to the Property shall be pro-rated on the Closing
Date. Seller shall pay, prior to the Closing Date, all such amounts for which a
bill has been received or for which payment is otherwise due prior to the
Closing Date, and Buyer shall be credited, and Seller shall be debited, with an
amount equal to all utility charges for the period from the date such bills were
issued or such payments were due until the Closing Date. All meters shall be
read as of the Closing Date.

 

(c) Rents. Rents from the Leases collected by Seller for the month in which the
Closing Date occurs shall be prorated so that Seller shall receive all amounts
due Seller applicable to time periods up to (but not including) the Closing Date
(excluding delinquencies), and Buyer shall receive all amounts applicable to
time periods on and after the Closing Date. Rents are delinquent when payment
thereof is more than thirty (30) days past due as of the Closing Date.
Delinquent rentals shall be prorated between Buyer and Seller as of the Closing
Date but not until they are actually collected by Buyer. Rents for the month in
which the Closing Date occurs shall be deemed to have been received by Seller.
With respect to any Lease with delinquent rents as of the Closing Date, Buyer
shall apply rents (net of all costs of collection) received after the Closing
first to rents due to Buyer and second to payment of delinquent rents due to
Seller. With respect to such delinquent rents, Buyer agrees to use its
commercially reasonable efforts (provided that it shall not be obligated to
spend money) for a period of three (3) months following the Closing to collect
the amount of any delinquent rent from tenants and Buyer agrees to remit
promptly to Seller any excess delinquent rent related to periods of time through
the Closing Date, subject to the priorities set forth above, actually paid by
such tenants and/or to Buyer. Seller shall retain the right to commence legal
action against a tenant for any delinquent rent apportioned to the Seller, at
Seller’s sole cost and expense, except Seller may not bring unlawful detainer
proceedings or similar actions to dispossess a tenant without the consent of
Buyer, which may be withheld in Buyer’s sole and absolute discretion. In the
event Buyer collects or is paid any accounts receivable of Seller for any period
prior to the Closing Date (which accounts receivable shall at all times shall
remain the property of Seller), Buyer shall remit such amounts so collected or
paid to Seller within five (5) business days of receipt thereof. Buyer shall
provide Seller monthly statements for six (6) months after the Closing Date,
certified by Buyer, itemizing all delinquent rents or accounts receivable
collected on behalf of Seller following the Closing Date. Furthermore, Buyer
shall receive a credit against the Purchase Price

 

33



--------------------------------------------------------------------------------

on the Closing Date in an amount equal to the sum of all rents received by
Seller prior to the Closing Date attributable to periods from and after the
Closing Date and the amount of any other credits, security deposits or other
deposits due tenants under any of the Leases.

 

(d) Approved Contracts. Seller shall pay, prior to the Closing Date, all amounts
payable by Seller under Approved Contracts or otherwise in connection with the
operation of the Hotel which have accrued, or for which a bill has been
received, or for which payment is otherwise due, to the extent that such relate
to a period of time through the Closing Date. Buyer shall be credited, and
Seller shall be debited, with an amount equal to all amounts accrued by Seller
under the Approved Contracts from the date such bills were issued or such
payments were due until the Closing Date, and Seller shall be credited, and
Buyer shall be debited, with an amount equal to all amounts paid by Seller under
the Approved Contracts to the extent related to periods of time on and after the
Closing Date.

 

(e) Security Deposits. Buyer shall be credited and Seller shall be debited with
an amount equal to all security deposits paid under the Leases to or on behalf
of Seller that remain refundable under the Leases as of the Closing Date.

 

(f) Operations Settlement. As soon as reasonably practicable prior to the
Closing Date, the parties shall conduct, or cause to be conducted, a preliminary
operations settlement (“Operations Settlement”). The Operations Settlement shall
contain the parties’ best estimate of the amounts of items to be prorated and
adjusted pursuant to this Agreement (including the prorations and the items set
forth below):

 

(1) Final Night’s Room Revenue. The final night’s room revenue (revenue from
rooms occupied on the evening before the Closing Date), including telephone and
similar charges (the “Tray Ledger”), shall be shared 50/50 by the Buyer and
Seller;

 

(2) Advance Bookings. Any Advance Bookings will be paid to Buyer or, at Buyer’s
option, credited to Buyer at Closing;

 

(3) Accounts Receivable. Not less than five (5) days prior to the Closing,
Seller will provide Buyer a detailed listing, including aging, of the accounts
receivable generated from operations at the Hotel (the “Accounts Receivable”);
provided, however, that Accounts Receivable constituting the Tray Ledger shall
only include amounts up to that portion of the final night’s revenues to which
Seller is entitled under Section 9.6(f)(1); and provided, further, that Buyer
agrees to acquire and purchase from Seller at the Closing as part of the
Purchase Price for the Property in cash all such accounts receivable
(specifically excluding the Tray Ledger) for a an amount equal to ninety-five
percent (95%) of the amount thereof, after which Buyer shall fully own and be
entitled to receive all such Accounts Receivable, subject to the application of
Section 9.6(g), below;

 

(4) Accounts Payable. Subject to appropriate proration at the Closing as
otherwise expressly provided in this Agreement, Seller shall retain
responsibility for and timely discharge all of its accounts payable incurred
prior to the Closing.

 

(5) Licensing and Permit Fees. Buyer, at its sole cost, expense and risk, shall
be responsible for the cost to transfer any and all existing licenses and
permits relating

 

34



--------------------------------------------------------------------------------

to the Property and the Hotel (to the extent transferable) or the issuance of
new licenses and permits necessary for the ownership or operation of the
Property or the Hotel by the Buyer or its manager. Amounts paid or payable as
fees for the year or other fiscal period during which the Closing Date occurs
for governmental licenses and permits which are transferred or assigned by
Seller to Buyer and are assumable by Buyer shall be prorated on a daily basis
(but any amounts refundable under any permit or license which is not assigned
shall remain the property of the Seller);

 

(6) Approved Contracts Costs and Revenues. All payments and receipts under any
of the Approved Contracts which cover a period up to or including the Closing
Date shall be prorated on a daily basis, and Seller shall be given a credit at
Closing for any security deposit held by a third party pursuant to any Approved
Contract assigned to Buyer at Closing;

 

(7) Deposits. All prepayments made by Seller, including deposits or similar
payments made by Seller, but specifically excluding prepaid advertising, for
periods which include the Closing Date will be prorated on a daily basis;

 

(8) Phone Changes. Seller agrees to fill out the customary forms required by the
telephone company to assign the existing phone, fax and URL numbers to Buyer;

 

(9) Vending Machines. Seller’s only right with respect to any vending machines
(including all ATMs) within the Hotel is to receive commissions on sales
therefrom, and such vending machines may be emptied and receipts therefrom
recorded by the owner thereof, it being understood that Seller is entitled to
all commissions with respect thereto which are due but unpaid as of the Closing
Date;

 

(10) Inventories. All opened and unopened food and beverage inventories, Fixed
Asset Supplies and all other inventory (including, without limitation, the
Inventories) shall be conveyed to Buyer as part of the purchase of the assets
covered by this Agreement and shall be included in the Purchase Price and there
shall be no prorations or adjustments therefor;

 

(11) Gift Certificates and Trade Credits. On the Closing Date, Seller will
provide Buyer with a complete schedule of all outstanding (a) gift certificates,
donations and other similar obligations which have been distributed by Seller or
Seller’s Manager and (b) trade credits, trade-out or barter arrangements payable
by Seller to any other party for services rendered in the past or to be rendered
in the future; provided, however, that the foregoing schedule shall include any
gift certificates or trade credits related to the Hotel operation, including any
such obligations which constitute obligations of the Seller pursuant to the
Franchise Agreement (collectively, “Hotel Credits”). Buyer shall receive a
credit at Closing for all obligations of Seller pursuant to any such Hotel
Credits. In addition, Buyer shall receive a credit at Closing for the value of
any gift certificates, complimentary rooms, donations or other similar
obligations which have been distributed or given by Seller prior to Closing
(based upon the “rack” rate for each room or the advertised price to the extent
pertaining to goods or services other than rooms), but not including any such
items that constitute obligations of Seller under the Franchise Agreement. This
Section shall survive the Closing for a period of twelve (12) months.

 

35



--------------------------------------------------------------------------------

Seller shall indemnify, defend, reimburse and hold Buyer and its agents harmless
against any and all Losses arising out of or with respect to any such trade-out
or barter arrangements and any such gift certificates, donations or other
similar obligations required to be but not credited to Buyer at Closing;

 

(12) Other Items. All other items, including prepaid items (except pre-paid
advertising) being assumed by Buyer, tour/travel agent’s commissions, except as
specifically set forth in this Agreement, that are subject to prorations shall
be prorated as of the date of Closing; and

 

(13) Cash on Hand. Seller and Buyer shall count all cash on hand at the Hotel as
of the Closing Time (the “House Fund”). On the Closing Date, all House Fund
shall be kept at the Hotel . At Closing, Seller shall assign and transfer to
Buyer all of Seller’s right, title and interest in and to the House Fund;
provided, however, that Buyer shall pay Seller for the amount of the House Fund,
in addition to and not as part of the Purchase Price.

 

(g) Intangible Property, Inventories, and Personal Property. Seller shall not
receive a credit for the value of any item of Intangible Property, Inventories
or Personal Property, all of which are included in the Purchase Price, and there
will be no prorations or adjustments therefor. Seller shall transfer to Buyer at
the Closing all such Intangible Property, Inventories and Personal Property free
and clear of all liens and encumbrances. Buyer and Seller shall prepare an
inventory (“Original Inventory”) of Personal Property as soon as reasonably
practicable following the execution and delivery of this Agreement by Buyer and
Seller. Three (3) days prior to the Closing, Buyer and Seller shall perform a
new inventory (“New Inventory”) of Personal Property. To the extent any of the
items of Personal Property specified in the Original Inventory are not set forth
in the New Inventory (and such disappearance is not due to any act of omission
of Buyer or any of its affiliates or agents), the Purchase Price shall be
adjusted to reflect the reduction of Personal Property set forth in the New
Inventory. For purposes of calculating such adjustments, the parties shall
assign values to the Personal Property equal to the actual cost (less
depreciation) of such items, or if such actual cost/depreciation data is not
available, then the value shall be based on the parties good faith estimate of
the current fair market value of the particular item(s) of Personal Property

 

Any reference to proration on a “daily basis” means that Seller shall receive a
credit for any expenditures made by Seller which are to be prorated in such
manner hereunder calculated by multiplying such expenditure by a fraction the
numerator of which is the number of days within the period for which the payment
was made beginning on the Closing Date and the denominator of which is the
number of days within the period for which such payment was made; and Buyer
shall receive a credit for expenditures made or to be made by Buyer to be
prorated in such manner hereunder, calculated by multiplying such expenditure by
a fraction the numerator of which is the number of days within the period for
which the payment was made prior to the Closing Date, and the denominator of
which is the number of days within the period for which such payment was made.

 

If any supplemental billing is issued or new information learned with respect to
any of the foregoing prorations or credits (including supplemental tax bills
relating to or covering any period prior to the Closing Date), the same shall be
adjusted and prorated between Seller and

 

36



--------------------------------------------------------------------------------

Buyer as soon as reasonably possible after the Closing. In any event, to the
fullest extent possible, Seller and Buyer shall jointly prepare a final schedule
of adjustments (the “Final Statement”) within sixty (60) days after Closing and
either party owing the other a sum of money shall pay such sum within ten (10)
days after such Final Statement is prepared. Notwithstanding the foregoing, any
Prorations shall be subject to a final adjustment between the parties on or
before sixty (60) days after the Closing, and either party owing the other a sum
of money shall pay such sum within ten (10) days after such final adjustment. In
addition, to the extent that more than five percent (5%) of the Accounts
Receivable acquired by Buyer pursuant to Section 9.6(f)(3), above remain
outstanding sixty (60) days from the Closing, then Seller shall re-acquire such
remaining accounts receivable by paying to Buyer one hundred percent (100%) of
the amount of such remaining Accounts Receivable, which amount shall be
includable in the Final Statement set forth above. If any dispute arises between
Buyer and Seller in connection with such Final Statement or final adjustment for
prorations, the parties shall diligently and in good faith attempt to resolve
any such dispute. If such dispute is not resolved within forty-five (45) days
after the date such dispute arose, then the parties shall submit such dispute to
an independent accountant reasonably acceptable to the parties, and the
determination of such independent accountant shall be conclusive. The fees and
expenses of such independent accountant shall be paid equally by Buyer and
Seller. The provisions of this Section 9.6 shall survive the Closing.

 

Section 9.7 Brokers. Buyer hereby represents and warrants to Seller that it did
not employ or use any broker or finder to arrange or bring about this
transaction, and that there are no claims or rights for brokerage commissions or
finder’s fees in connection with the transactions contemplated by this
Agreement. Except for Secured Capital Corporation (“Seller’s Broker”) (the fee
or commission for whom shall be paid by Seller pursuant to a separate
agreement), Seller represents and warrants to Buyer only (nothing in this
provision nor any other provision of this Agreement being intended to create any
rights on the part of any third party beneficiary, or to create any third party
beneficiary) that Seller has not employed any other broker with respect to this
transaction, other than Seller’s Broker, and Seller shall only pay the Seller’s
Broker. If any person brings a claim for a commission or finder’s fee based upon
any contact, dealings, or communication with Buyer in connection with the
transactions contemplated by this Agreement, then Buyer shall defend Seller from
such claim, and shall indemnify Seller and hold Seller harmless from any and all
Losses incurred by Seller with respect to the claim. If any person brings a
claim for a commission or finder’s fee based upon any contact, dealings, or
communication with Seller in connection with the transactions contemplated by
this Agreement, other than Seller’s Broker, then Seller shall defend Buyer from
such claim, and shall indemnify Buyer and hold Buyer harmless from any and all
Losses incurred by Buyer with respect to the claim. The provisions of this
Section 9.7 shall survive the Closing or, if the purchase and sale is not
consummated, any termination of this Agreement and shall not be subject to the
twelve (12)-month limitation set forth in Section 6.2.

 

Section 9.8 Expenses. Except as provided in Sections 9.5, 9.6, 9.7, and 10.9,
each party hereto shall pay its own expenses incurred in connection with this
Agreement and the transactions contemplated hereby, including, in the case of
Buyer, all third-party engineering and environmental review costs, its
inspection costs, attorney costs, due diligence costs.

 

37



--------------------------------------------------------------------------------

Section 9.9 [INTENTIONALLY DELETED]

 

Section 9.10 Employees.

 

(a) Seller shall, at its sole cost and expense, terminate all Hotel employees
and independent contractors effective 7:00 a.m. on the Closing Date. Seller
shall be responsible for any and all notices to employees and governmental
authorities as may be required by applicable law in connection with such
terminations (each, a “Termination Notice”), including the sixty (60) day notice
required by the Warn Act, if applicable. All salaries, wages, fringe benefits,
pension or retirement benefits, accrued vacation and sick leave, accrued
incentive compensation, severance costs, and other compensation or liabilities
of whatever nature accrued or attributable to the employment of such terminated
employees through the Closing, including any applicable federal, state and local
taxes, will be paid by Seller at Seller’s sole cost to each respective
terminated employee or to the appropriate taxing authority as required by law
and Buyer shall have no responsibility therefor. Seller shall defend, indemnify,
reimburse and hold harmless Buyer from and against any and all Losses arising
out of or in connection with (i) any employment claims asserted by its employees
at the Property which relate to events that occurred or accrued prior to the
Closing, including any claim by any employee with respect to any alleged
discrimination, breach of contract or other wrongful termination accruing prior
to the Closing Date; (ii) any claim related to Seller’s termination of one or
more employees or any benefit plans, whether based on tort, contract or any
federal, state or local law, statute or regulation, except to the extent such
claim relates to the failure of Buyer to hire a sufficient number of terminated
employees with respect to the WARN Act as provided in this Section, (iii) any
alleged right to workers’ compensation benefits, unemployment compensation or
statutory or contractual severance, including claims for any withdrawal
liability or unfunded liability incurred because of participation in any pension
plan covered by the Multiemployer Pension Plan Amendments Act of 1980 or other
multiemployer pension plan or similar fund with respect to Hotel employees
employed (or formerly employed) by Seller which accrued prior to Closing. Buyer
hereby agrees to offer or cause an offer of employment to be made as of the
Closing the lesser of eighty percent (80%) of the employees terminated by Seller
or Manager as of the Closing and a sufficient number of former employees of
Seller or Manager terminated as of the Closing, so as to avoid WARN Act exposure
to Seller, and, subject to any such employee’s acceptance of such offer of
employment, to thereafter hire and employ such employee. Buyer shall defend,
indemnify, and hold harmless Seller and Seller’s Indemnitees from and against
all Losses, arising out of any liability under the WARN Act resulting from
Buyer’s failure to employ comply with the foregoing sentence. Seller’s and
Buyer’s respective obligations under this Section 9.10 shall survive the Closing
and shall not merge with the Deed.

 

(b) Buyer shall not assume any liabilities or obligations of Seller or Manager
relating to any pension, retirement or other benefit plan payable to, or accrued
with respect of, any employee of the Hotel.

 

(c) Seller shall deliver or cause Manager to deliver notices to all employees of
the Property under the federal Worker Adjustment and Retraining Notification
Act, 29 U.S.C. Section 2101 and any similar State or local statute or ordinance
(collectively, the “WARN Act”) at such time as Buyer may designate in its
reasonable discretion after the expiration of the Due Diligence Period and Buyer
has delivered its Notice to Proceed.

 

38



--------------------------------------------------------------------------------

 

ARTICLE 10

MISCELLANEOUS

 

Section 10.1 Amendment and Modification. Subject to applicable law, this
Agreement may be amended, modified, or supplemented only by a written agreement
signed by Buyer and Seller.

 

Section 10.2 Risk of Loss/Condemnation and Insurance Proceeds/Condemnation
Awards.

 

(a) Minor Loss/Condemnation. Buyer shall be bound to purchase the Property for
the full Purchase Price as required by the terms hereof, without regard to the
occurrence or effect of any damage to or destruction of the Improvements thereon
or condemnation of any portion of the Land, provided that: (a) the cost to
repair any such damage or destruction to the Improvements, or the diminution in
the value of the remaining Land as a result of a partial condemnation, equals
(i) with respect to any casualty, seven and one half percent (7.5%) of the
Purchase Price or less, or (ii) with respect to any condemnation, $1,000,000, as
applicable, and such damage, destruction or condemnation will not materially
impair Buyer’s ability to operate the Hotel after the Closing, and (b) upon the
Closing, there shall be a credit against the Purchase Price due hereunder equal
to the amount of any insurance proceeds or condemnation awards collected by
Seller as a result of any such damage or destruction or condemnation, plus the
amount of any insurance deductible and any deficiency needed to restore the
Property. To the extent any insurance proceeds or awards have not been collected
by Seller as of the Closing, then such uncollected proceeds or awards, and all
claims for insurance proceeds and awards, shall be assigned to Buyer, except to
the extent needed to reimburse Seller for sums expended to the Closing to repair
or restore the Property or to collect any such proceeds or awards as set forth
above. During the Escrow through the Closing, Seller shall continue to maintain
casualty in the amounts currently maintained by Seller.

 

(b) Major Loss/Condemnation. If the amount of the damage or destruction or
condemnation as specified above exceeds equals (i) with respect to any casualty,
seven and one half percent (7.5%) of the Purchase Price or less, or (ii) with
respect to any condemnation, $1,000,000, as applicable, or would materially and
adversely impair Buyer’s ability to operate the Hotel after the Closing, then
Buyer may at its option, to be exercised by written notice to Seller within ten
(10) business days of Buyer’s receipt of Seller’s written notice of the
occurrence of the damage or destruction or the commencement of condemnation
proceedings, terminate this Agreement. Buyer’s failure to elect to terminate
this Agreement within said ten (10)-business day period shall be deemed an
election by Buyer to consummate this purchase and sale transaction. If Buyer
elects to terminate this Agreement within such ten business day period, the
Deposit shall be returned to Buyer and neither party shall have any further
rights or obligations hereunder except as provided in Sections 3.4, 9.7, and
10.11. If Buyer elects or is deemed to have elected to proceed with the
purchase, then upon the Closing, there shall be a credit against the Purchase
Price due hereunder equal to the amount of any insurance proceeds or
condemnation awards collected by Seller as a result of any such damage or
destruction or condemnation, plus the amount of any insurance deductible and any
deficiency needed to restore the Property. To the extent any insurance proceeds
or awards have not been collected by Seller as of the Closing, then such
uncollected proceeds or awards, and all claims for insurance

 

39



--------------------------------------------------------------------------------

proceeds and awards, shall be assigned to Buyer, except to the extent needed to
reimburse Seller for sums expended to the Closing to repair or restore the
Property, including barricades and other temporary repairs required for safety
purposes, or to collect any such proceeds or awards as set forth above.

 

Section 10.3 Notices. All notices required or permitted hereunder shall be in
writing and shall be served on the Parties at the following address:

 

If to Seller:

   UP Stonecreek, Inc.      c/o Pacific Coast Capital Partners LLC      150
California Street, 22nd Floor      San Francisco, California 94111      Attn:
Mr. Aaron A. Giovara      Fax No.: (415) 732-7547

with a copy to:

   Gibson, Dunn & Crutcher LLP      One Montgomery Street, 31st Floor      San
Francisco, California 94104      Attn: Deborah Cussen, Esq.      Fax No.: (415)
986-5309

If to Buyer:

   Eagle Hospitality Properties Trust, Inc.      100 E. River Center Blvd., #480
     Covington, KY 41011      Attn: Brian Guernier      Senior Vice President
Acquisitions      Attn: Tom Frederick, CFO      Fax No.: (859) 58104650

with Copies to:

   JEFFER, MANGELS, BUTLER & MARMARO LLP      1900 Avenue of the Stars, 7th
Floor      Los Angeles, California 90067      Attn: Mark Weinstock, Esq.     
Attn: M. Guy Maisnik, Esq.      Facsimile: (310) 203-0567

If to Escrow Agent:

   Stewart Title Guaranty Company      100 Pine Street, Suite 450      San
Francisco, CA 94111      Attn: Richard Blumenthal, Esq.      Facsimile: (415)
986-5973

 

Any such notices may be sent by (a) certified mail, return receipt requested, in
which case notice shall be deemed delivered three (3) business days after
deposit, postage prepaid in the U.S. mail, (b) a recognized and reputable
overnight courier, in which case notice shall be deemed delivered one (1)
business day after deposit with such courier (on or prior to 5:00 p.m., Pacific
Time; if deposited after such time, it shall be deemed to have been deposited on
the next business day), or

 

40



--------------------------------------------------------------------------------

(c) facsimile transmission, in which case notice shall be deemed delivered upon
electronic verification (on or prior to 5:00 p.m., Pacific Time; if verification
is received after such time, it shall be deemed to have been delivered on the
next business day) that transmission to recipient was completed. The above
addresses and facsimile numbers may be changed by written notice to the other
party; provided that no notice of a change of address or facsimile number shall
be effective until actual receipt of such notice. Copies of notices are for
informational purposes only, and a failure to give or receive copies of any
notice shall not be deemed a failure to give notice.

 

Section 10.4 Assignment. Buyer and Seller shall not have the right to assign
this Agreement without the prior written consent of the other party, which
consent shall not to be unreasonably withheld or delayed. Notwithstanding the
foregoing, Buyer may assign its interests herein to or an Affiliate upon written
notice to the non-assigning party, provided that any such assignment does not
relieve the assigning party of its obligations hereunder accruing prior to the
Closing. This Agreement will be binding upon and inure to the benefit of Seller
and Buyer and their respective successors and permitted assigns, and no other
party will be conferred any rights by virtue of this Agreement or be entitled to
enforce any of the provisions hereof. Whenever a reference is made in this
Agreement to Seller or Buyer, such reference will include the successors and
permitted assigns of such party under this Agreement.

 

Section 10.5 Governing Law and Consent to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ARIZONA,
WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS. ANY
ACTION ARISING OUT OF THIS AGREEMENT MUST BE COMMENCED BY BUYER OR SELLER IN THE
STATE COURTS OF THE STATE OF ARIZONA, COUNTY OF MARICOPA, OR IN U.S. FEDERAL
COURT FOR THE APPLICABLE DISTRICT OF ARIZONA AND EACH PARTY HEREBY CONSENTS TO
THE JURISDICTION OF THE ABOVE COURTS IN ANY SUCH ACTION AND TO THE LAYING OF
VENUE IN THE STATE OF ARIZONA, COUNTY OF MARICOPA. ANY PROCESS IN ANY SUCH
ACTION SHALL BE DULY SERVED IF MAILED BY REGISTERED MAIL, POSTAGE PREPAID, TO
THE PARTIES AT THEIR RESPECTIVE ADDRESS DESCRIBED IN SECTION 10.3 HEREOF.

 

Section 10.6 Counterparts. This Agreement may be executed in two or more fully
or partially executed counterparts, any one or more of which may be executed and
delivered by facsimile transmission, each of which will be deemed an original
binding the signer thereof against the other signing parties, but all
counterparts together will constitute one and the same instrument.

 

Section 10.7 Entire Agreement. This Agreement and any other document to be
furnished pursuant to the provisions hereof embody the entire agreement and
understanding of the parties hereto as to the subject matter contained herein.
There are no restrictions, promises, representations, warranties, covenants, or
undertakings other than those expressly set forth or referred to in such
documents. This Agreement and such documents supersede all prior agreements and
understandings among the parties with respect to the subject matter hereof.

 

41



--------------------------------------------------------------------------------

Section 10.8 Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction will, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement, or affecting the validity or enforceability of any of the terms or
provisions of this Agreement.

 

Section 10.9 Attorney Fees. If any action is brought by any party to this
Agreement to enforce or interpret its terms or provisions, the prevailing Party
will be entitled to reasonable attorney fees and costs incurred in connection
with such action prior to and at trial and on any appeal therefrom. The
provisions of this Section 10.9 shall survive the termination of this Agreement
or Closing.

 

Section 10.10 Payment of Fees and Expenses. Except as set forth in Section 10.9
above, each party to this Agreement will be responsible for, and will pay, all
of its own fees and expenses, including those of its counsel and accountants,
incurred in the negotiation, preparation, and consummation of this Agreement and
the transaction contemplated hereunder.

 

Section 10.11 Confidential Information. The parties acknowledge that the
transaction described herein is of a confidential nature and shall not be
disclosed except to Permitted Outside Parties or as required by law. No party
shall make any public disclosure of the specific terms of this Agreement, except
as required by law. In connection with the negotiation of this Agreement and the
preparation for the consummation of the transactions contemplated hereby, each
Party acknowledges that it will have access to confidential information relating
to the other party. Each Party shall treat such information as confidential,
preserve the confidentiality thereof, and not duplicate or use such information,
except to Permitted Outside Parties in connection with the transactions
contemplated hereby. In the event of the termination of this Agreement for any
reason whatsoever, Buyer shall return to Seller, all documents, engineering and
environmental studies and reports and all other materials (including all copies
thereof obtained from Seller in connection with the transactions contemplated
hereby), and each party shall use its commercially reasonable, including
instructing its employees and others who have had access to such information, to
keep confidential and not to use any such information. The provisions of this
Section 10.11 shall survive the Closing any termination of this Agreement and
shall not be subject to the twelve (12) month period set forth in Section 6.2.

 

Section 10.12 Performance Due On Day Other Than Business Day. If the time period
for the performance of any act called for under this Agreement expires on a
Saturday, Sunday or any other day on which banking institutions in the State of
Arizona are authorized or obligated by law or executive order to close (a
“Holiday”), the act in question may be performed on the next succeeding day that
is not a Saturday, Sunday or Holiday.

 

Section 10.13 Tax Deferred Exchange. Buyer and Seller acknowledge and agree that
either party hereto (the “Exchange Party”) may assign its interest in this
Agreement to an exchange facilitator (or, in the case of Seller, to the owner of
a property identified by Seller as the exchange property) for the purpose of
completing an exchange of the Land in a transaction which will qualify for
treatment as a tax deferred exchange pursuant to the provisions of Section 1031
of the Internal Revenue Code of 1986 and applicable state revenue and taxation
code sections (a “1031 Exchange”). The other party thereto (the “Non-Exchange
Party”) agrees

 

42



--------------------------------------------------------------------------------

to provide reasonable cooperation requested by the Exchange Party in
implementing any such assignment and 1031 Exchange, including the execution of
any necessary documentation in connection therewith and/or payment of the
Purchase Price to a facilitator identified by Seller, provided that such
cooperation shall not entail any additional expense or liability to the
Non-Exchange Party beyond its existing obligations under this Agreement and the
Exchange Party shall reimburse the Non-Exchange Party, upon demand, for any
expense incurred by the Non-Exchange Party relating to such 1031 Exchange, and
further, that the Non-Exchange Party shall not be obligated to take title to any
property, other than the Land, in the case of Buyer, and no such exchange shall
delay the Closing. The accomplishment of a like-kind exchange shall not be a
condition to the Exchanging Party’s obligations, and the Exchanging Party’s
failure to locate an exchange property or to consummate a like-kind exchange for
any reason or for no reason at all shall in no way relieve the Exchanging Party
of its obligations under this Agreement.

 

Section 10.14 No Joint Venture. Nothing set forth in this Agreement shall be
construed to create a joint venture between Buyer and Seller.

 

Section 10.15 No Memorandum . Buyer shall not record any memorandum disclosing
this Agreement.

 

Section 10.16 Waiver of Jury Trial. Each party to this Agreement hereby
expressly waives any right to trial by jury of any claim, demand, action or
cause of action (each, an “Action”) (a) arising out of this Agreement, including
any present or future amendment thereof or (b) in any way connected with or
related or incidental to the dealings of the parties or any of them with respect
to this Agreement (as hereafter amended) or any other instrument, document or
agreement executed or delivered in connection herewith, or the transactions
related hereto or thereto, in each case whether such Action is now existing or
hereafter arising, and whether sounding in contract or tort or otherwise and
regardless of which party asserts such Action; and each party hereby agrees and
consents that any such Action shall be decided by court trial without a jury,
and that any party to this Agreement may file an original counterpart or a copy
of this section with any court as written evidence of the consent of the parties
to the waiver of any right they might otherwise have to trial by jury.

 

Section 10.17 Not an Offer. Nothing set forth in this Agreement shall be
construed to create a joint venture between Buyer and Seller nor shall
presentation of drafts hereof by one party to the other be deemed an offer, and
this Agreement shall only become a binding and enforceable contract upon
execution hereof by both parties.

 

Section 10.18 Limited Liability. Neither the managers, employees or agents of
Seller, nor the shareholders, officers, directors, employees or agents of any of
them shall be liable under this Agreement and all parties hereto shall look
solely to the assets of Seller for the payment of any claim or the performance
of any obligation by Seller.

 

Section 10.19 No Third Party Beneficiaries. Nothing in this Agreement is
intended to benefit any third party, or create any third party beneficiary.

 

Section 10.20 Time of Essence. Time is of the essence of this Agreement.

 

43



--------------------------------------------------------------------------------

Section 10.21 No Waiver. No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver, nor shall a
waiver in any instance constitute a waiver in any subsequent instance. No waiver
shall be binding unless executed in writing by the party making the waiver.

 

Section 10.22 Further Acts. Each Party, at the request of the other, shall
execute, acknowledge or have notarized (if appropriate) and deliver in a timely
manner such additional documents, and do such other additional acts, also in a
timely manner, as may be reasonably required in order to accomplish the intent
and purposes of this Agreement.

 

Section 10.23 Audit. At Buyer’s request at any time from and after the date
hereof until the date that is one (1) calendar year after the Closing Date,
Seller shall provide or make available to Buyer or Buyer’s designated
independent auditor access to the books and records of the Property and of
Seller relating to the Property (except for any books and records that are
legally privileged) regarding the period for which Buyer is required to have
audited financial statements prepared with respect to the Property as may be
required by the Securities and Exchange Commission. Buyer understands that
Seller has been operating the Property since approximately October 2002 and
consequently certain books and records pertaining to the operation of the
Property are not available in Seller’s files. Buyer further agrees that Seller
shall only be responsible to provide or make available those books and records
in Seller’s possession, and Seller shall not be responsible to create any
records for the Property to the extent that such records are not in Seller’s
possession. After Closing, Buyer may disclose the results of such audit and any
information relating thereto to the Securities and Exchange Commission or other
applicable regulatory or governmental agency and such disclosure shall not be
subject to the confidentiality provisions of Sections 3.5 and 10.11 of this
Agreement.

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

SELLER:      

UP STONECREEK, INC.,

an Arizona corporation

           

By:

 

/s/ Donald H. Kuemmeler

               

Name: Donald H. Kuemmeler

               

Title: Vice President

BUYER:      

EHP OPERATING PARTNERSHIP, L.P.,

a Maryland limited partnership

           

By:

 

Eagle Hospitality Properties Trust, Inc., a

Maryland corporation

           

Its:

 

General Partner

               

By:

 

/s/ Thomas A. Frederick

               

Name: Thomas A. Frederick

               

Title: Chief Financial Officer

 



--------------------------------------------------------------------------------

 

ESCROW AGENT:

 

The Escrow Agent is executing this Agreement to evidence its agreement to hold
the Deposit and act as escrow agent in accordance with the terms and conditions
of this Agreement.

 

STEWART TITLE GUARANTY COMPANY By:        

Name:

       

Title:

   

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Description of Land

 

Lot 2, of AMENDED PLAT OF PARADISE VILLAGE CORPORATE CENTER, according to the
plat of record in the office of the County Recorder of Maricopa County, Arizona,
recorded in Book 430 of Maps, Page 24.

 

Exhibit “A” - Description of Land    1     



--------------------------------------------------------------------------------

 

EXHIBIT B

 

Leases

 

Gift Shop Lease Agreement between Seller, as landlord, and Hazelwood
Enterprises, Inc., as tenant, dated as of November 17, 1999.

 

[Any capital or equipment leases are described on Exhibit D.]

 

Exhibit “B” - Leases    1     



--------------------------------------------------------------------------------

 

EXHIBIT C

 

Disclosure Items

 

NONE

 

Exhibit “C” - Disclosure Items    1     



--------------------------------------------------------------------------------

 

EXHIBIT D

 

List of Contracts

 

Lease for equipment with Mitel, which expires March 31, 2005. Upon January
payment of $3069.12, February payment of $111.58, and March payment of $110.85,
all of the equipment referenced in the lease will be owned by Seller.

 

[See attached for description of other Contracts]

 

Exhibit “D” - List of Contracts    1     



--------------------------------------------------------------------------------

 

EXHIBIT E

 

Form of Deed

 

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

 

MAIL TAX STATEMENTS TO:

 

APN:                                              

 

SPECIAL WARRANTY DEED

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, UP
STONECREEK, INC., an Arizona corporation (“Grantor”), does hereby convey to
                                        
                                        , a
                                             , all of that certain real property
in the City of                         , County of Maricopa, State of Arizona,
as more particularly described in Exhibit A attached hereto and made a part
hereof, together with all rights and privileges appurtenant thereto, subject to
all taxes and other assessments, reservations in patents and all easements,
rights-of-way, encumbrances, liens, covenants, conditions, restrictions,
obligations and liabilities of record.

 

Grantor hereby binds itself and its successors to warrant and defend the title,
as against all acts of Grantor herein and no other, subject to the matters above
set forth.

 

Exhibit “E” – Deed    1     



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this instrument to be executed on this
             day of                     , 2005.

 

“GRANTOR”

UP STONECREEK, INC.,

an Arizona corporation

By:        

Name:

       

Title:

   

 

Exhibit “E” – Deed    2     



--------------------------------------------------------------------------------

STATE OF                                   )

                                                        ) ss.

COUNTY OF                             )

 

On this              day of                     , 2005 before me, the
undersigned a notary public in and for said county and state, personally
appeared                                 , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

WITNESS My Hand and Official Seal.

      [Seal]             Notary Public        

 

Exhibit “E” – Deed    3     



--------------------------------------------------------------------------------

 

EXHIBIT F

 

Form of Bill of Sale

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, UP STONECREEK, INC., an Arizona corporation (“Seller”), does
hereby sell, grant, assign, transfer, and convey to                     , a
                     (“Buyer”), free and clear of all of all liens,
encumbrances, security interests and claims to title, all personal property
owned by Seller and used exclusively in connection with the operation of that
certain real property more particularly described in Exhibit A attached hereto
(the “Personal Property”), including, without limitation, such Personal Property
described in the attached Schedule 1.

 

TO HAVE AND TO HOLD its respective right, title and interest in the Personal
Property, together with any rights and appurtenances thereto, unto Buyer, its
representatives, successors and assigns, and Seller agrees to warrant and defend
its right, title and interest in the Personal Property unto Buyer.

 

Seller has executed this Bill of Sale and BARGAINED, SOLD, TRANSFERRED, CONVEYED
and ASSIGNED the Personal Property and Buyer has accepted this Bill of Sale and
purchased the Personal Property AS IS AND WHEREVER LOCATED, WITH ALL FAULTS AND,
EXCEPT AS PROVIDED ABOVE OR IN THE PURCHASE AGREEMENT (DEFINED BELOW), WITHOUT
ANY REPRESENTATIONS OR WARRANTIES OF WHATSOEVER NATURE, EXPRESS, IMPLIED, OR
STATUTORY, EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT OF SALE AND PURCHASE
BETWEEN SELLER AND BUYER, DATED AS OF DECEMBER 29, 2004 (the “PURCHASE
AGREEMENT”) AND THE WARRANTIES SET FORTH HEREIN, IT BEING THE INTENTION OF
SELLER AND BUYER TO EXPRESSLY NEGATE AND EXCLUDE ALL WARRANTIES WHATSOEVER,
INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR ANY
PARTICULAR PURPOSE, ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS, ANY RIGHTS OF BUYER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION, ANY CLAIM BY BUYER FOR DAMAGES BECAUSE OF DEFECTS,
WHETHER KNOWN OR UNKNOWN, LATENT OR PATENT, WITH RESPECT TO THE PROPERTY,
WARRANTIES CREATED BY AFFIRMATION OF FACT OR PROMISE AND ANY OTHER WARRANTIES
CONTAINED IN OR CREATED BY THE UNIFORM COMMERCIAL CODE AS NOW OR HEREAFTER IN
EFFECT IN THE STATE IN WHICH THE PERSONAL PROPERTY IS LOCATED, OR CONTAINED IN
OR CREATED BY ANY OTHER LAW.

 

Exhibit “F” - Bill of Sale    1     



--------------------------------------------------------------------------------

Buyer expressly acknowledges and affirms the provisions of Sections 6.2, 7.3 and
7.4 of the Purchase Agreement.

 

Dated this              day of                     , 2005.

 

SELLER:       UP STONECREEK, INC., an Arizona corporation                 By:  
                      Name:                         Title:         BUYER:      
    ,             a        

            By:                         Name:                         Title:    
   

 

Exhibit “F” - Bill of Sale

   2     



--------------------------------------------------------------------------------

 

Exhibit A to Bill of Sale

 

Description of Land

 

Exhibit “F” - Bill of Sale    3     



--------------------------------------------------------------------------------

 

Schedule 1 to Bill of Sale

 

List of Personal Property

 

Exhibit “F” - Bill of Sale    4     



--------------------------------------------------------------------------------

 

EXHIBIT G

 

Form of Assignment and Assumption of Leases

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (the “Assignment”) dated as of
                    , 2005, is between UP STONECREEK, INC., an Arizona
corporation (“Assignor”), and                     , a                     
(“Assignee”).

 

A. Assignor is the lessor under certain leases executed with respect to that
certain real property and improvements thereon known as                     ,
and more particularly described in Exhibit A attached hereto (the “Property”),
which leases are described in Schedule 1 attached hereto (the “Leases”).

 

B. Assignor and [Assignee], entered into an Agreement of Sale and Purchase dated
as of December 29, 2004 (the “Purchase Agreement”), pursuant to which Assignee
agreed to purchase the Property from Assignor and Assignor agreed to sell the
Property to Assignee, on the terms and conditions contained therein. Capitalized
terms used herein that are not otherwise defined shall have the meanings set
froth in the Purchase Agreement.

 

C. Assignor desires to assign its interest as lessor in the Leases to Assignee,
and Assignee desires to accept the assignment thereof, on the terms and
conditions below.

 

ACCORDINGLY, the parties hereby agree as follows:

 

1. Assignor hereby assigns, sells and transfers to Assignee all of its right,
title, and interest in and to the Leases and any tenant deposits held by
Assignee thereunder (“Tenant Deposits”), and Assignee hereby accepts such
assignment and assumes all of the lessor’s obligations under the Leases first
accruing and arising on or after the date hereof, including the obligations and
duties of Assignor relating to any Tenant Deposits, together with every
liability, duty, covenant, debt or obligation arising out of, or in any way
related to any licenses or permits under the Leases and first accruing and
arising on or after the date hereof (the “Assumed Obligations”). Assignor hereby
covenants that Assignor will, at any time and from time to time upon written
request therefor, execute and deliver to Assignee such documents as Assignee may
reasonably request to fully assign and transfer to and vest in Assignee its
right, title and interest in and to the Leases and the Tenant Deposits
(including, without limitation, all guaranties executed in connection therewith)
and the rights of Assignor intended to be transferred and assigned hereby, or to
enable Assignee to realize upon or to otherwise enjoy such rights in and to the
Leases and the Tenant Deposits.

 

2. Any rental and other payments under the Leases shall be prorated between the
parties as provided in the Purchase Agreement.

 

3. This Assignment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

4. This Assignment shall be governed and construed in accordance with the laws
of the State of Arizona.

 

Exhibit “G” - Assignment and Assumption of Leases    1     



--------------------------------------------------------------------------------

5. This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

 

6. Assignee hereby expressly acknowledges and affirms the provisions of Sections
6.2, 7.3 and 7.4 of the Purchase Agreement. Assignor will indemnify, defend and
hold Assignee harmless from and against any obligations first arising or
accruing under the Leases prior to the Closing Date. Assignee will indemnify,
defend and hold Assignor harmless from and against any obligations first arising
or accruing under the Leases from and after the Closing Date.

 

7. In the event of any dispute between Assignor and Assignee arising out of the
obligations of the parties under this Assignment or concerning the meaning or
interpretation of any provision contained herein, the losing party shall pay the
prevailing party’s costs and expenses of such dispute, including reasonable
attorneys’ fees and costs.

 

Assignor and Assignee have executed this Agreement the day and year first above
written.

 

ASSIGNOR:       UP STONECREEK, INC., an Arizona corporation                 By:
                        Name:                         Title:         ASSIGNEE:  
        ,             a        

            By:                         Name:                         Title:    
   

 

Exhibit “G” - Assignment and Assumption of Leases    2     



--------------------------------------------------------------------------------

 

Exhibit A to Assignment and Assumption of Leases

 

Description of Land

 

Exhibit “G” - Assignment and Assumption of Leases    3     



--------------------------------------------------------------------------------

 

Schedule I to Assignment and Assumption of Leases

 

List of Leases

 

EQUIPMENT LEASES

 

TENANT LEASES

 

Exhibit “G” - Assignment and Assumption of Leases    4     



--------------------------------------------------------------------------------

 

EXHIBIT H

 

Form of Assignment and Assumption of Contracts, Warranties and Guaranties,

and Other Intangible Property

 

THIS ASSIGNMENT AND ASSUMPTION (the “Assignment”) dated as of
                     2005, is between UP STONECREEK, INC., an Arizona
corporation (“Assignor”), and                     , a                     
(“Assignee”).

 

A. Assignor owns certain real property and certain improvements thereon known as
                                        , and more particularly described in
Exhibit A attached hereto (the “Property”).

 

B. Assignor has entered into certain contracts which are more particularly
described in Schedule l attached hereto (the “Contracts”), which affect the
Property.

 

C. Assignor and Assignee, entered into an Agreement of Sale and Purchase dated
as of December 29, 2004 (the “Purchase Agreement”), pursuant to which Assignee
agreed to purchase the Property from Assignor and Assignor agreed to sell the
Property to Assignee, on the terms and conditions contained therein.

 

D. Assignor desires to assign to Assignee its interest, if any, in the Contracts
and in certain warranties, guaranties, and intangible personal property with
respect to the Property, to the extent the same are assignable, and Assignee
desires to accept the assignment thereof, on the terms and conditions below.

 

ACCORDINGLY, the parties hereby agree as follows:

 

1. Assignor hereby assigns to Assignee all of Assignor’s right, title, and
interest, if any, in and to the following, from and after the date hereof, to
the extent the same are assignable:

 

(a) the Approved Contracts;

 

(b) all Licenses and Permits and Intangible Property; and

 

(c) any warranties and guaranties (“Warranties and Guaranties”) made by or
received from any third party with respect to any improvements owned by Assignor
on the Property.

 

2. Assignee hereby accepts the foregoing assignment by Assignor and assumes all
of the Assignor’s obligations under the Contracts from and after the date
hereof.

 

3. In the event of any dispute between Assignor and Assignee arising out of the
obligations of the parties under this Assignment or concerning the meaning or
interpretation of any provision contained herein, the losing party shall pay the
prevailing party’s costs and expenses of such dispute, including reasonable
attorneys’ fees and costs.

 

Exhibit “H” – Assignment and Assumption of Contracts    1     



--------------------------------------------------------------------------------

4. This Assignment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

5. This Assignment shall be governed and construed in accordance with the laws
of the State of Arizona.

 

6. This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

 

7. Assignee hereby expressly acknowledges and affirms the provisions of Sections
6.2, 7.3 and 7.4 of the Purchase Agreement. Assignor will indemnify, defend and
hold Assignee harmless from and against any obligations first arising or
accruing under the Contracts prior to the Closing Date. Assignee will indemnify,
defend and hold Assignor harmless from and against any obligations first arising
or accruing under the Contracts from and after the Closing Date.

 

Exhibit “H” – Assignment and Assumption of Contracts    2     



--------------------------------------------------------------------------------

Assignor and Assignee have executed this Agreement the day and year first above
written.

 

ASSIGNOR:       UP STONECREEK, INC., an Arizona corporation                 By:
                        Name:                         Title:         ASSIGNEE:  
        ,             a                     By:                         Name:  
                      Title:        

 

Exhibit “H” – Assignment and Assumption of Contracts    3     



--------------------------------------------------------------------------------

 

Exhibit A to Assignment and Assumption of Contracts,

Warranties and Guaranties, and Other Intangible Property

 

Description of Land

 

Exhibit “H” – Assignment and Assumption of Contracts    4     



--------------------------------------------------------------------------------

 

Schedule 1 to Assignment and Assumption of Contracts,

Warranties and Guaranties, and Other Intangible Property

 

List of Contracts

 

CONTRACTS

 

Exhibit “H” – Assignment and Assumption of Contracts    5     



--------------------------------------------------------------------------------

 

EXHIBIT I

 

DUE DILIGENCE ITEMS

 

1. Annual Statements of Operations for the Hotel for 2002, 2003, and for 2004
through the month prior to closing to the extent available. Seller shall make
available to Buyer such financial information as Buyer may reasonably require
for its investigation of the operations of the Hotel.

 

2. Copies of all permits, employment contracts, service contracts, leases, and
other contracts, permits, licenses and agreements relating to the Property,
including all amendments and modifications thereto, which may survive the
Closing Date, in Seller’s possession.

 

3. A preliminary title report for the Property and all underlying documents
referenced therein

 

4. A copy of any existing Survey of the Property in Seller’s possession.

 

5. Copies of any existing physical inspection reports for the Property in
Seller’s possession.

 

6. Copies of any existing ASTM Phase I Environmental Site Assessment of the
Property prepared by a professional environmental assessment firm in Seller’s
possession.

 

7. A list of all current staffing positions at the Property, including their
current wages and benefits by position only.

 

8. Copies of the most recent two property tax bills for the Property, together
with any and all assessments, and utility billings to the Hotel for the last 12
months.

 

9. Such other items of examination and approval relating to the Property as may
agreed upon by Seller and Buyer.

 

Exhibit “I” – Due Diligence Items    1     



--------------------------------------------------------------------------------

 

EXHIBIT J

 

FORM OF MANAGER’S GENERAL RELEASE AND TERMINATION AGREEMENT

 

[To be attached prior to expiration of Due Diligence Period]

 

Exhibit “J” – Form of Manager’s General Release and Termination Agreement

   1     



--------------------------------------------------------------------------------

 

EXHIBIT K

 

FORM OF SELLER INDEMNITY AGREEMENT

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT dated as of                     , 2005 (this
“Indemnity”) is executed and delivered by PROPERTY ASSET MANAGEMENT INC., a
Delaware corporation (“Indemnitor”), for the benefit of [                    , a
                     (“Buyer”).

 

RECITALS

 

A. Buyer and UP Stonecreek, Inc., an Arizona corporation (“Seller”) entered into
that certain Agreement of Sale and Purchase dated as of December 29, 2004 (the
“Purchase Agreement”), pursuant to which Seller agreed to sell to Buyer, and
Buyer agreed to purchase from Seller certain real property located in Maricopa
County, Arizona (the “Property”), which Property is improved with a certain
hotel currently operated as an Embassy Suites. All initially capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Purchase Agreement.

 

B. Under the terms of the Purchase Agreement, Seller retains liability for
certain Seller Surviving Obligations after the Closing of the sale of the
Property to Buyer and, in connection therewith, Buyer has requested that
Indemnitor execute and deliver this Indemnity to Buyer.

 

NOW, THEREFORE, Indemnitor hereby covenants and agrees for the benefit of Buyer,
as follows:

 

1. Indemnification. Indemnitor hereby agrees to indemnify and defend Buyer and
the Buyer Indemnitees, against and hold them harmless from, and reimburse them
for, any Losses that arise in connection with the breach by Seller of Seller’s
Surviving Obligations beyond the applicable notice and cure period set forth
below. If Buyer or Buyer Indemnitees shall suffer or incur any Loss arising out
of the matters for which Indemnitor has agreed to indemnify Buyer and the Buyer
Indemnitees hereunder, then Indemnitor shall pay to Buyer the total of all such
Losses suffered or incurred by Buyer or such Buyer Indemnitee, within thirty
(30) days after written demand therefor. Notwithstanding anything to the
contrary contained in the foregoing, Buyer and the Buyer Indemnitees shall not
assert any claim for indemnification hereunder unless and until Buyer has first
given written notice to Seller regarding any breach of a Seller Surviving
Obligation and (a) in the case of any monetary breach, ten (10) business days to
cure such breach, and (b) in the case of any non-monetary breach, thirty (30)
days to cure such breach. In addition, in no event shall Indemnitor’s
obligations hereunder (including under Section 13 below) ever exceed Three
Million Dollars ($3,000,000) in the aggregate.

 

2. Waivers. Indemnitor waives: (a) any defense based upon any legal disability
or other defense of the Seller, any other Indemnitor or other person, or by
reason of the cessation or limitation of the liability of the Seller from any
cause; (b) any defense based upon any lack of

 

Exhibit “K” – Form of Seller Indemnity Agreement

   1     



--------------------------------------------------------------------------------

authority of the officers, directors, partners or agents acting or purporting to
act on behalf of the Seller or Indemnitor or any defect in the formation of
Seller or Indemnitor or any principal of Seller or Indemnitor; (c) any defense
based upon the application by the Seller of funds for purposes other than the
purposes represented by the Seller or intended or understood by Indemnitor; (d)
any and all rights and defenses arising out of an election of remedies by Buyer,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for a guaranteed obligation, has destroyed Indemnitor’s
rights of subrogation and reimbursement against the Seller by the operation of
applicable law; (e) any defense based upon Buyer’s failure to disclose to
Indemnitor any information concerning the Seller’s financial condition or any
other circumstances bearing on the Seller’s ability to pay all sums payable by
it to Buyer; (f) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
any other respects more burdensome than that of a principal; (g) any defense
based upon Buyer’s election, in any proceeding instituted under the Federal
Bankruptcy Code, of the application of Section 1111(b)(2) of the Federal
Bankruptcy Code or any successor statute; (h) any defense based upon any
borrowing or any grant of a security interest under Section 364 of the Federal
Bankruptcy Code; (i) any defense based upon the inability of Buyer to enforce
the Purchase Agreement and Seller’s obligations thereunder by application of the
automatic stay provisions of Section 362 of the Federal Bankruptcy Code; (j) any
defense based the disallowance, under Section 502 of the Federal Bankruptcy
Code, of all or any portion of Buyer’s or Buyer’s Indemnitees’ claims against
Seller for payment or performance of Seller’s Surviving Obligations; and (k) the
benefit of any statute of limitations affecting the liability of Indemnitor
hereunder or the enforcement hereof.

 

3. Indemnitor’s Warranties. Indemnitor warrants and acknowledges that: (a) there
are no conditions precedent to the effectiveness of this Indemnity; and (b)
Indemnitor agrees to keep adequately informed from such means of any facts,
events or circumstances which might in any way affect Indemnitor’s risks
hereunder and Buyer has made no representation to Indemnitor as to any such
matters.

 

4. Notice. All notices, requests, demands and other communications which are
required or may be given under this Indemnity shall be in writing and shall be
delivered to the parties hereto in the manner provided in the Purchase Agreement
to the following addresses:

 

To Indemnitor:

   Property Asset Management Inc.      399 Park Avenue, 8th Floor      New York,
New York 10022      Attention: Mr. Yon Cho      Facsimile: (646) 758-3103

To Buyer:

   Eagle Hospitality Properties Trust, Inc.      100 E. River Center Blvd., #480
     Covington, Kentucky 41011      Attention: Brian Guernier      Facsimile:
(859) 581-4650

 

Exhibit “K” – Form of Seller Indemnity Agreement

   2     



--------------------------------------------------------------------------------

5. Waiver of Subrogation, etc. Indemnitor shall and hereby does waive any right
of subrogation, reimbursement, indemnity and contribution against Seller as a
result of any payment made by Indemnitor hereunder.

 

6. Separate Causes of Action. Separate and successive actions may be brought
hereunder to enforce any of the provisions hereof at any time and from time to
time. No action hereunder shall preclude any subsequent action, and each
Indemnitor hereby waives and covenants not to assert any defense in the nature
of splitting of causes of action or merger of judgments.

 

7. Additional Waivers. Indemnitor hereby waives and agrees not to assert or take
advantage of: (a) any right to require Buyer to proceed against Seller or any
other person or to pursue any other remedy before proceeding against Indemnitor,
and, specifically, waives the provisions of AIR’S. §§ 12-1641 through 12-1646
and 44-142, and 16 AIR’S. Rules of Civil Procedure Rule 17(f); (b) any right or
defense that may arise by reason of the incapacity, lack of authority, death or
disability of Seller or any other person; and (c) any right or defense arising
by reason of the absence, impairment, modification, limitation, destruction or
cessation (in bankruptcy, by an election of remedies, or otherwise) of the
liability of Seller. Indemnitor hereby waives and agrees not to assert or take
advantage of any right or defense based on the absence of any or all
presentments, demands (including demands for performance), notices (including
notices of adverse change in the financial status of Seller or other facts which
increase the risk to Indemnitor, notices of non-performances and notices of
acceptance of this Indemnity) and protests of each and every kind.

 

8. Consents. Indemnitor hereby agrees that without the consent of or notice to
Indemnitor and without affecting any of the obligations of Indemnitor hereunder:
(a) any term, covenant or condition of the Purchase Agreement may be amended,
compromised, released or otherwise altered by Buyer and Seller, and Indemnitor
agrees the indemnification hereunder shall apply to Seller’s Surviving
Obligations as so amended, compromised, released or altered; (b) any guarantor
or indemnitor of Seller’s obligations under the Purchase Agreement or other
party to the Purchase Agreement may be released, substituted or added; (c) any
right or remedy under the Purchase Agreement, this Indemnity or any other
instrument or agreement may be exercised, not exercised, impaired, modified,
limited, destroyed, or suspended by Buyer; and (d) Buyer or any other person may
deal in any manner with Seller, any guarantor of Seller’s obligations under the
Purchase Agreement, any party to the Purchase Agreement or any other person.

 

9. Assignment. Buyer’s rights under this Indemnity are personal and Buyer may
not assign any or all of its rights under this Indemnity.

 

10. Modification. No term or condition of this Indemnity may be waived, changed,
terminated or modified orally, by course of conduct or in any manner other than
by an agreement in writing signed by the party against whom enforcement is
sought.

 

11. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ARIZONA, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF
LAWS. ANY ACTION

 

Exhibit “K” – Form of Seller Indemnity Agreement

   3     



--------------------------------------------------------------------------------

ARISING OUT OF THIS AGREEMENT MUST BE COMMENCED BY BUYER OR SELLER IN THE STATE
COURTS OF THE STATE OF ARIZONA, COUNTY OF MARICOPA, OR IN U.S. FEDERAL COURT FOR
THE APPLICABLE DISTRICT OF ARIZONA AND EACH PARTY HEREBY CONSENTS TO THE
JURISDICTION OF THE ABOVE COURTS IN ANY SUCH ACTION AND TO THE LAYING OF VENUE
IN THE STATE OF ARIZONA, COUNTY OF MARICOPA. ANY PROCESS IN ANY SUCH ACTION
SHALL BE DULY SERVED IF MAILED BY REGISTERED MAIL, POSTAGE PREPAID, TO THE
PARTIES AT THEIR RESPECTIVE ADDRESS DESCRIBED IN SECTION 4 HEREOF.

 

12. Duplicate Originals. This Indemnity may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to
constitute but one and the same instrument.

 

13. Attorneys’ Fees. If any action is brought by any party to this Indemnity to
enforce or interpret its terms or provisions, the prevailing party will be
entitled to reasonable attorney fees and costs incurred in connection with such
action prior to and at trial and on any appeal therefrom.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

Exhibit “K” – Form of Seller Indemnity Agreement

   4     



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitor has caused this Indemnity to be executed as of
the day and year first written above.

 

INDEMNITOR:

PROPERTY ASSET MANAGEMENT INC.,

a Delaware corporation

By:

   

Name:

   

Title:

 

Authorized Signatory

 

Exhibit “K” – Form of Seller Indemnity Agreement    5     



--------------------------------------------------------------------------------

 

EXHIBIT L

 

PIP

 

[See Attached]

 

Exhibit “L” - PIP    1     



--------------------------------------------------------------------------------

 

EXHIBIT M

 

FORMS OF APPLICATIONS FOR GOOD STANDING CERTIFICATES

 

[See Attached]

 

Exhibit “M” – Forms of Applications for Good Standing Certificates    1     



--------------------------------------------------------------------------------

 

SCHEDULE 1.1-1

 

ADVANCE BOOKINGS

 

1



--------------------------------------------------------------------------------

 

SCHEDULE 1.1-2

 

DESCRIPTION OF LIQUOR LICENSE(S)

 

1



--------------------------------------------------------------------------------

 

SCHEDULE 6.1(d)

 

DESCRIPTION OF LITIGATION

 

None

 

1



--------------------------------------------------------------------------------

 

SCHEDULE 6.1(r)

 

DESCRIPTION OF HAZARDOUS MATERIALS

 

None

 

1